Exhibit 10.1

EXECUTION VERSION

 

 

 

INVESTOR RIGHTS AGREEMENT

Dated as of March 1, 2016

by and between

AVON PRODUCTS, INC.

and

CLEVELAND APPLE INVESTOR L.P.

 

 

 



--------------------------------------------------------------------------------

                    TABLE OF CONTENTS

 

         Page     ARTICLE I      Definitions   

SECTION 1.01.

  Definitions      1     ARTICLE II      Corporate Governance    SECTION 2.01.  
Actions at the Closing      14   SECTION 2.02.   Committee Composition      15  
SECTION 2.03.   Investor Directors; Chairman      16   SECTION 2.04.  
Independent Director Designees.      18   SECTION 2.05.   Step-Downs of Investor
Board Rights.      19   SECTION 2.06.   Director Qualifications      20  
SECTION 2.07.   Voting; Quorum      21   SECTION 2.08.   Investor Consent     
22   SECTION 2.09.   Certificate of Incorporation; Bylaws      25    SECTION
2.10.   Interested Transactions      25   SECTION 2.11.   Corporate
Opportunities      25   SECTION 2.12.   Board Obligations      25     ARTICLE
III      Registration Rights    SECTION 3.01.   Registration      26    SECTION
3.02.   Piggyback Registration      28   SECTION 3.03.   Registration Procedures
     30   SECTION 3.04.   Suspension      36    SECTION 3.05.   Expenses of
Registration      36   SECTION 3.06.   Information by Holders      36   SECTION
3.07.   Rule 144 Reporting      38    SECTION 3.08.   Holdback Agreement      38
  SECTION 3.09.   Indemnification      38   SECTION 3.10.   Termination of
Registration Rights      41     ARTICLE IV     

Limitations on Purchases of

Equity Securities and Other Actions

   SECTION 4.01.   Limitations on Purchases of Equity Securities and Other
Actions      42    SECTION 4.02.   Third-Party Standstills      44  

 

i



--------------------------------------------------------------------------------

  ARTICLE V      Limitations on Transfers   

SECTION 5.01.

  Limitation on Transfer of Series C Preferred Stock    44

SECTION 5.02.

  Permitted Transfers    46

SECTION 5.03.

  Legend    46   ARTICLE VI      Participation   

SECTION 6.01.

  Participation    47   ARTICLE VII      Additional Agreements   

SECTION 7.01.

  Information and Access    50

SECTION 7.02.

  Confidentiality    52

SECTION 7.03.

  Section 16 Matters    52

SECTION 7.04.

  Rights Plan    53

SECTION 7.05.

  Financing Cooperation    53   ARTICLE VIII      Miscellaneous   

SECTION 8.01.

  Notices    53

SECTION 8.02.

  Amendments; Waivers    55

SECTION 8.03.

  Counterparts and Facsimile    55

SECTION 8.04.

  Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of
Jury Trial    55

SECTION 8.05.

  Interpretation    56

SECTION 8.06.

  Severability    57

SECTION 8.07.

  No Third-Party Beneficiaries    57

SECTION 8.08.

  Assignment    58

SECTION 8.09.

  Termination    58

SECTION 8.10.

  Entire Agreement, etc.    58

 

ii



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT, dated as of March 1, 2016 (this “Agreement”), between
Avon Products, Inc., a New York corporation (the “Company”), and Cleveland Apple
Investor L.P. (f/k/a Cleveland Apple Investor LLC), a Delaware limited
partnership (the “Investor”).

WHEREAS, the Company and the Investor are parties to an Investment Agreement
dated as of December 17, 2015 (the “Investment Agreement”), pursuant to which on
the date hereof the Company issued, sold and delivered to the Investor, and the
Investor purchased and acquired from the Company, pursuant to the terms and
subject to the conditions set forth therein, an aggregate of 435,000 shares of
the Company’s Series C Convertible Preferred Stock, par value $1.00 per share
(the “Series C Preferred Stock”), having the designation, powers, preferences
and rights, and the qualifications, limitations and restrictions, as specified
in the Certificate of Amendment of the Company’s Certificate of Incorporation
filed with the Department of State of the State of New York on February 26,
2016, providing for the designation of the Series C Preferred Stock (the “Series
C Certificate of Amendment”);

WHEREAS, on or prior to the date hereof the Company has discontinued its regular
quarterly dividend; and

WHEREAS, the Company and the Investor desire to establish in this Agreement
certain terms and conditions concerning the rights of and restrictions on the
Investor with respect to the Investor Parties’ ownership of the Series C
Preferred Stock and other capital stock of the Company, and it is a condition of
the closing of the transactions contemplated by the Investment Agreement that
the Company and the Investor execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. (a) As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“5% Entity” means any Person that, immediately after giving effect to a proposed
Transfer, to the transferor’s knowledge (after reasonable inquiry), would
beneficially own, on an as converted basis, greater than 5% of the then
outstanding Common Stock, on an as converted basis. In determining the
transferor’s knowledge for purposes of this definition, the Company agrees that
the transferor will have reasonably inquired in the event that the transferor
obtains a written representation from the proposed transferee that, following
the proposed Transfer, such Person will not beneficially own, on an as converted
basis, greater than 5% of the then outstanding



--------------------------------------------------------------------------------

Common Stock, on an as converted basis; provided, that, for the avoidance of
doubt, the transferor will have no affirmative obligation to seek or receive
such a written representation.

“10% Entity” means any Person that, immediately after giving effect to a
proposed Transfer, to the Investor’s knowledge (after reasonable inquiry), would
beneficially own, on an as converted basis, greater than 10% of the then
outstanding Common Stock, on an as converted basis. In determining the
Investor’s knowledge for purposes of this definition, the Company agrees that
the Investor will have reasonably inquired in the event that the Investor
obtains a written representation from the proposed transferee that, following
the proposed Transfer, such Person will not beneficially own, on an as converted
basis, greater than 10% of the then outstanding Common Stock, on an as converted
basis; provided, that, for the avoidance of doubt, the Investor will have no
affirmative obligation to seek or receive such a written representation.

“25.0% Beneficial Ownership Requirement” means that the Investor Parties
continue to beneficially own at all times shares of Series C Preferred Stock
and/or shares of Common Stock that represent, in the aggregate and on an as
converted basis, at least 25.0% of the number of shares of Common Stock
beneficially owned by the Investor Parties, on an as converted basis, as of the
Closing.

“50.0% Beneficial Ownership Requirement” means that the Investor Parties
continue to beneficially own at all times shares of Series C Preferred Stock
and/or shares of Common Stock that represent, in the aggregate and on an as
converted basis, at least 50.0% of the number of shares of Common Stock
beneficially owned by the Investor Parties, on an as converted basis, as of the
Closing.

“75.0% Beneficial Ownership Requirement” means that the Investor Parties
continue to beneficially own at all times shares of Series C Preferred Stock
and/or shares of Common Stock that represent, in the aggregate and on an as
converted basis, at least 75.0% of the number of shares of Common Stock
beneficially owned by the Investor Parties, on an as converted basis, as of the
Closing.

“Activist” means, as of any date of determination, a Person (other than an
Investor Party) that has, directly or indirectly through its Affiliates, whether
individually or as a member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act), within the two-year period immediately preceding such date of
determination, and in each case with respect to the Company or any of its equity
securities (a) made, engaged in or has been a participant in any “solicitation”
of “proxies”, as such terms are used in the proxy rules of the SEC promulgated
under Section 14 of the Exchange Act, in order to (i) vote, or knowingly
influence any Person with respect to the voting of, any equity securities of the
Company, including in connection with a proposed change of control or other
extraordinary corporate transaction not approved (at the time of the first such
proposal) by the board of directors of the Company, (ii) call or seek to call a
meeting of the stockholders of the Company not approved (at the time of the
first such action) by the board of directors of the Company, (iii) initiated any
stockholder proposal for action by stockholders of the Company initially
publicly opposed by the board of directors of the

 

2

 



--------------------------------------------------------------------------------

Company or (iv) sought election to, or to place a representative on, the board
of directors of the Company, or sought the removal of a director from the board
of directors of the Company, in each case which election or removal was not
recommended or approved (at the time such election or removal is first sought)
by the board of directors of the Company, (b) otherwise publicly acted, alone or
in concert with others, to seek to control or influence the management or board
of directors of the Company (provided, that this clause (b) is not intended to
include the activities of any officer or member of the board of directors of the
Company, taken in his or her capacity as an officer or director of the Company),
or (c) publicly disclosed any intention, plan or arrangement to do any of the
foregoing.

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (a) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (b) would not be required to be made at such time but for
the filing, effectiveness or continued use of such registration statement; and
(c) the Company has a bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the following Persons
shall not be deemed to be Affiliates of the Investor or any of its Affiliates:
(a) the Company and its Subsidiaries and (b) any portfolio company in which the
Investor or any of its Affiliates has an investment (whether debt or equity) or
any of such portfolio companies’ controlled Affiliates, so long as, in the case
of this clause (b), such Person shall not have been acting on behalf of or at
the direction of the Investor or any of its Affiliates or received any
Confidential Information from or on behalf of the Investor (it being
acknowledged and agreed that an employee of the Investor or its Affiliates that
is a director or officer of such portfolio company or its controlled Affiliates
shall not be deemed to have received Confidential Information solely by reason
of such individual serving on the board or similar governing body of such
portfolio company). For the purposes of this definition, “control”, when used
with respect to any specified Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

3

 



--------------------------------------------------------------------------------

“Applicable Total Leverage Ratio” means, for any Test Period ending on the last
day of a fiscal quarter of the Company set forth below, the applicable Total
Leverage Ratio for such fiscal quarter set forth in the grid below:

 

Fiscal Quarter Ended

   Applicable Total Leverage Ratio September 30, 2015    5.50 to 1.00
December 31, 2015    5.95 to 1.00 March 31, 2016    5.40 to 1.00 June 30, 2016
and thereafter    5.00 to 1.00

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following: (a) the making of an assignment for the benefit of creditors, (b) the
filing by such Person of a voluntary petition in bankruptcy, (c) the
adjudication of such Person as bankrupt or insolvent or the entry against such
Person of an order for relief in any bankruptcy or insolvency proceeding,
(d) the filing by such Person of a petition or answer seeking for such Person
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law, (e) the filing by such Person of an
answer or other proceeding admitting or failing to contest the material
allegations of a petition filed against such Person in any proceeding of this
nature, (f) such Person seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator of the Person or of all or any substantial part
of such Person’s properties, or (g) 120 days after the commencement of any
proceeding against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law, if such
proceeding has not been dismissed or, if within 90 days after the appointment
without such Person’s consent or acquiescence of a trustee, receiver or
liquidator of such Person or of all or any substantial part of such Person’s
properties, the appointment is not vacated or stayed, or within 90 days after
the expiration of any such stay, the appointment is not vacated.

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date hereof; provided that any Person shall be
deemed to beneficially own any securities that such Person has the right to
acquire, whether or not such right is exercisable immediately, within 60 days or
within another period of time (including assuming conversion of all Series C
Preferred Stock, if any, owned by such Person into shares of Common Stock).

“Board” means the Board of Directors of the Company.

“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York are authorized or required by law, regulation or executive
order to be closed.

“Bylaws” means the Bylaws of the Company as of the Signing Date, as the same
shall be amended, modified or supplemented between the Signing Date and Closing
in accordance with the Investment Agreement, and as may be amended, modified or
supplemented from and after the Closing in compliance with this Agreement.

 

4

 



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by the Company.

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, as amended by the Series C Certificate of Amendment and the
Series D Certificate of Amendment, in each case, as may be further amended from
time to time in compliance with this Agreement and the Investment Agreement.

“Chairman” means the Chairman of the Board.

“Change of Control Exchange” has the meaning set forth in the Series C
Certificate of Amendment.

“Closing” means the closing of the Purchase.

“Closing Date” means the date on which the Closing occurs.

“Committee Qualification Requirements” means the requirements for service on a
given Board committee generally applicable to all of the members of such
committee (and not, for the avoidance of doubt, requirements applicable to a
director fulfilling a particular function) as set forth in (a) any applicable
Law, (b) the NYSE Listed Company Manual, (c) the Company’s Corporate Governance
Guidelines and (d) such committee’s charter, in the case of clause (c) and (d),
as publicly disclosed and as in effect prior to the Signing Date, as the same
shall be amended, modified or supplemented between the Signing Date and Closing
in accordance with the Investment Agreement, and as may be amended, modified or
supplemented from and after the Closing in compliance with this Agreement.

“Common Stock” means the common stock, par value $0.25 per share, of the Company
and any Capital Stock issued in exchange for or as a result of the conversion of
such Common Stock.

“Corporate Governance Guidelines” means the corporate governance guidelines of
the Company applicable to all members of the Board or of such Board committee,
as applicable, as publicly disclosed and as in effect prior to the Signing Date,
as the same shall be amended, modified or supplemented between the Signing Date
and Closing in accordance with the Investment Agreement, and as may be amended,
modified or supplemented from and after the Closing in accordance with this
Agreement.

“Debt” has the meaning set forth in the Revolving Credit Agreement.

“Delegation of Authority Policy” means the Company’s delegation of authority
policy in the form agreed by the Company and the Investor in accordance with the
Investment Agreement, and as may be amended, modified or supplemented from and
after the Closing in accordance with this Agreement.

“Director” means a member of the Board.

 

5

 



--------------------------------------------------------------------------------

“Director Qualification Standards” means (a) any requirements generally
applicable to all of the Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
regarding service as a Director of the Company under applicable Law or the rules
and regulations of the NYSE and (b) any additional qualification standards
generally applicable to all Directors (and not, for the avoidance of doubt,
requirements applicable to a director fulfilling a particular function)
established by the Board for eligibility of individuals to serve as Directors as
in effect and publicly disclosed prior to the Signing Date, as the same may be
amended, modified or supplemented between the Signing Date and Closing in
accordance with the Investment Agreement, and amended, modified or supplemented
from and after the Closing in accordance with this Agreement.

“Equity Security” means (a) any Common Stock, Preferred Stock or other Voting
Stock, (b) any securities of the Company convertible into or exchangeable for
Common Stock, Preferred Stock or other Voting Stock or (c) any options, rights
or warrants (or any similar securities) issued by the Company to acquire Common
Stock, Preferred Stock or other Voting Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fall-Away of Investor Board Rights” means the first day on which the 25.0%
Beneficial Ownership Requirement is not satisfied.

“Funded Debt” means all indebtedness for borrowed money of the Company or any
Restricted Subsidiary (as defined in the Revolving Credit Agreement) that
appears on the consolidated balance sheet of the Company in accordance with GAAP
and that matures more than one year from the date of its incurrence or matures
within one year from such date and is renewable or extendable, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders
thereunder to extend credit during a period of more than one year from such
date, including all amounts of Funded Debt required to be paid or prepaid within
one year from the date of its creation.

“Governmental Entity” means any federal, state, provincial, local or foreign
governmental, administrative or regulatory (including any stock exchange)
authority, agency, court, instrumentality, binding arbitration body, commission
or other entity or self-regulatory organization.

“Hedging Transaction” means any transaction, agreement or arrangement (or series
of transactions, agreements or arrangements) involving a security linked to any
of the Company’s Equity Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) under the Exchange Act) with
respect to any of the Company’s Equity Securities or any transaction (even if
not a security) which would (were it a security) be considered such a derivative
security, or that hedges or transfers, directly or indirectly, some or all of
the economic risk of ownership of any of the Company’s Equity Securities,
including any forward contract, equity swap, put or

 

6

 



--------------------------------------------------------------------------------

call, put or call equivalent position, collar, non-recourse loan, sale of
exchangeable security or similar transaction or is otherwise based on the value
of any of the Company’s Equity Securities.

“Independent Director” means a Director who would be considered an “independent
director” were he or she to serve on the Board, under (a) NYSE Rule 303A.02 in
effect at the time such Person is elected to the Board as such rule may be
amended, supplemented or replaced from time to time (whether by final rule or
otherwise), (b) the Company’s Corporate Governance Guidelines and (c) any other
applicable Law, rule or regulation mandating the independence of one or more
members of the Board, excluding, in each case, requirements that relate to
“independence” only for members of a particular Board committee or directors
fulfilling a particular function. In no event will any Person be deemed an
Independent Director who is, or at any time during the previous three years was,
a director, officer or employee of the Company or its Subsidiaries. For the
avoidance of doubt, a Person elected as an Independent Director shall not cease
to be an Independent Director if during the term of his or her directorship such
Person ceases to satisfy the requirements set forth in the first sentence of
this definition of “Independent Director.”

“Independent Director Designee” means an individual qualified to serve as an
Independent Director that (a) was identified and agreed to in writing by the
Company and the Investor prior to the date hereof pursuant to Section 5.16 of
the Investment Agreement (an “Initial Independent Director Designee”) to be
elected to the Board pursuant to Section 2.01(b) or (b) was jointly identified
by the Other Directors and the Investor Directors to be elected to the Board
pursuant to Section 2.04(a). For the avoidance of doubt, the Initial Independent
Director Designees shall be considered Independent Director Designees for all
purposes of this Agreement.

“Independent Acting Director” means a member of the Board who was elected to the
Board pursuant to Section 2.01(b) or 2.04(a) as an Independent Director
Designee.

“Investor Director Designee” means an individual designated in writing by the
Investor to be elected to the Board pursuant to Section 2.01(b) or 2.03, as
applicable. For the avoidance of doubt, the Initial Investor Director Designees
shall be considered Investor Director Designees for all purposes of this
Agreement.

“Investor Directors” means a member of the Board who was elected to the Board
pursuant to Section 2.01(b) or 2.03 as an Investor Director Designee.

“Independent Sales Representatives” means an independent contractor who directly
or indirectly purchases products or services from the Company or any of its
Subsidiaries at a discount from the retail price pursuant to the Company’s or
any of its Subsidiaries’ direct sales programs and policies.

 

7

 



--------------------------------------------------------------------------------

“Investor Party” or “Investor Parties”, as applicable, means the Investor and
each Affiliate of the Investor to whom shares of Series C Preferred Stock or
Common Stock are transferred pursuant to and in accordance with Section 5.02.

“Judgment” means any judgment, writ, stipulation, award, injunction,
determination, order or decree of any Governmental Entity.

“Junior Stock” means the Common Stock and any other class or series of Capital
Stock now existing or authorized after the date hereof other than (i) the
Series C Preferred Stock and the Series D Preferred Stock, (ii) any class or
series of Parity Stock and (iii) any class or series of Senior Stock. “Junior
Stock” shall include any rights, options or warrants exercisable or exchangeable
for or convertible into Junior Stock.

“Laws” means all federal, national, state, or local statutes, laws (including
common laws), ordinances, rules, requirements, directives or regulations of any
Governmental Entity, together with any decision or approval of, or determination
by, or any interpretation or administration of any of the foregoing by, any
Governmental Entity.

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement, dated as of the date hereof by and among Avon Capital Corporation,
Avon Products, Inc., Cleveland NA Investor LLC and New Avon, as may be amended
and restated from time to time.

“Material Company Breach” means (a) (i) the Company breaches Section 2.01, 2.02,
2.03, 2.04 or 2.08 hereof, (ii) the Company fails to declare and pay in full all
unpaid dividends when due as required by Section 4 of the Series C Certificate
of Amendment or Section 4 of the Series D Certificate of Amendment, (iii) the
Company fails to effect any conversion as required by Section 6 of the Series C
Certificate of Amendment or redemption as required by Section 9 of the Series D
Certificate of Amendment, (iv) the Company fails to effect any Change of Control
Exchange as required by Section 8 of the Series C Certificate of Amendment or
any Change of Control Repurchase as required by Section 8 of the Series D
Certificate of Amendment, (v) the Company breaches its obligations under
Section 10, 11 or 12 of the Series C Certificate of Amendment or (vi) the
Company breaches Section 11 or 12 of the Series D Certificate of Amendment and
(b) the Company fails to cure any such breach, in the event such breach is
curable, within fifteen (15) Business Days following written notice thereof from
the Investor.

“Maximum Percentage” means the greater of (a) 19.98% plus any additional
percentage ownership as a result of any Equity Securities issued pursuant to the
Series C Certificate of Amendment or the Series D Certificate of Amendment and
(b) the highest percentage of the outstanding Common Stock, on an as converted
basis, beneficially

 

8

 



--------------------------------------------------------------------------------

owned by any Person (other than the Investor or any of its Affiliates), on an as
converted basis, at any time after the date hereof other than as a result of a
transaction or a series of related transactions that were recommended against by
the Board (it being understood and agreed that the Maximum Percentage shall not
decrease if such Person subsequently reduces its ownership percentage).

“National Securities Exchange” means the NYSE or the NASDAQ Stock Market.

“New Avon” means New Avon LLC (f/k/a C-A NA LLC), a Delaware limited liability
company.

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board or any successor committee thereto.

“North America Investment Agreement” means the Separation and Investment
Agreement by and among the Company, New Avon and Cleveland NA Investor LLC,
dated as of December 17, 2015.

“NYSE” means the New York Stock Exchange and its successors.

“Other Director” means a Director that is not elected (or designated for
nomination) solely by holders of Series C Preferred Stock. For the avoidance of
doubt, Independent Director Designees (and Independent Acting Directors) shall
be considered Other Directors for all purposes of this Agreement.

“Parity Stock” means any class or series of Capital Stock authorized after the
date hereof that expressly ranks on a parity basis with the Series C Preferred
Stock as to dividend rights, rights of redemption and rights on the distribution
of assets on any voluntary or involuntary liquidation, dissolution or winding up
of the affairs of the Company. “Parity Stock” shall include the Series D
Preferred Stock and any rights, options or warrants exercisable or exchangeable
for or convertible into Parity Stock.

“Person” means any individual, estate, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.

“Pro Forma Basis” has the meaning set forth in the Revolving Credit Agreement.

“Purchase” means the purchase of Series C Preferred Stock by the Investor
pursuant to the Investment Agreement.

“Qualifying Approved Tender Offer” means a tender offer or exchange offer that
has been at any time recommended by, or approved by, the Board.

“Qualifying Non-Approved Tender Offer” means a tender offer or exchange offer
that (a) has not been recommended or has been recommended against by the Board,
(b) includes a majority minimum tender or approval condition, and, as of the
tender date, all of the conditions to closing of which (including the majority
minimum tender or approval condition) have been satisfied or (other than with
respect to the

 

9



--------------------------------------------------------------------------------

majority minimum tender or approval condition) waived and (c) is expiring on the
tender date (provided, that if such tender or exchange offer is subsequently
extended, such offer shall cease to be a “Qualifying Non-Approved Tender Offer”
until subsequently complying with the terms hereof).

“register”, “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement with the SEC in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement by the SEC or the automatic
effectiveness of such registration statement, as applicable.

“Registrable Securities” means all shares of Series C Preferred Stock, Series D
Preferred Stock and all shares of Common Stock issued to the Investor or any
other Investor Party (x) upon the conversion of the Series C Preferred Stock,
(y) as dividends on the Series C Preferred Stock or Series D Preferred Stock or
(z) in connection with the exercise of the Investor Parties’ rights under
Section 6.01; provided, however, that such securities shall cease to be
Registrable Securities when (a) a registration statement relating to such
securities shall have been declared effective by the SEC and such securities
shall have been disposed of by an Investor Party pursuant to such registration
statement, (b) such securities have been disposed of by an Investor Party
pursuant to Rule 144 promulgated under the Securities Act, (c) in the case of
Series C Preferred Stock, such securities have been converted into Common Stock
in accordance with their terms and are no longer outstanding or (d) in the case
of Series D Preferred Stock, such securities have been validly redeemed in
accordance with their terms and are no longer outstanding.

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with Section 3.01 or 3.02, including all registration, qualification,
listing and filing fees, expenses incurred by the Company in connection with any
roadshow related to such registration and offering, auditor fees, printing
expenses, escrow fees, and fees and disbursements of counsel for the Company,
blue sky fees and expenses; (b) reasonable, documented out-of-pocket fees and
expenses of one outside legal counsel to the Investor and all Holders retained
in connection with registrations contemplated hereby; and (c) reasonable,
documented out-of-pocket fees and expenses for any local counsel necessary to
effect a registration contemplated hereby, if applicable; provided, however,
that Registration Expenses shall not be deemed to include any Selling Expenses.

“Related Investment Funds” means (a) any current or potential private equity
funds, parallel investment funds, co-investment funds, successor investment
funds and other investment vehicles and managed accounts under direct or
indirect common management, governance or control and other similar investment
management relationships with, the Investor or its Affiliates and (b) any
current or potential limited partners or members of each Person described in
clause (a).

 

10



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants,
consultants or other advisors, agents or representatives of such Person or any
of its Affiliates; provided that, the Representatives of the Company and its
Subsidiaries shall not include the Independent Sales Representatives.

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
June 5, 2015, among Avon Products, Inc., Avon International Operations, Inc.,
the banks and other lenders party thereto and Citibank, N.A., as administrative
agent and collateral agent, as in effect as of the Signing Date.

“Rights Plan” means any stockholder rights agreement or plan, or other “poison
pill” agreement or plan, in each case, relating to the Company or with respect
to any Equity Securities or debt securities of the Company or any of its
Subsidiaries or relating to or affecting the Company’s stockholders.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means (a) all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by any Investor
Party holding Registrable Securities and (b) the fees and expenses of any
counsel to such Investor Parties (other than such fees and expenses expressly
included in Registration Expenses).

“Senior Stock” means any class or series of Capital Stock authorized after the
date hereof that expressly ranks senior to the Series C Preferred Stock and has
preference or priority over the Series C Preferred Stock as to dividend rights,
rights of redemption or rights on the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company. “Senior Stock” shall include any rights, options or warrants
exercisable or exchangeable for or convertible into Senior Stock.

“Series D Certificate of Amendment” means the Certificate of Amendment of the
Company’s Certificate of Incorporation, filed with the Department of State of
the State of New York on February 26, 2016, providing for the issuance of Series
D Preferred Stock.

“Series D Preferred Stock” means the series of Preferred Stock, par value $1.00
per share, having the powers, preferences and rights, and the qualifications,
limitations and restrictions, as specified in the Series D Certificate of
Amendment.

 

11



--------------------------------------------------------------------------------

“Shelf Registration” means a Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

“Signing Date” means December 17, 2015.

“Specified Actions” means any of the actions set forth on Exhibit A.

“Specified Agreement” means an agreement entered into with a Person that is the
beneficial owner of 5% or more of the then issued and outstanding Voting Stock
in connection with an equity investment in the Company by such Person or its
Affiliates, in each case other than an agreement entered into with an Activist.

“Standstill Period” means the period from and after the date the Initial
Investor Directors are appointed to the Board until the earlier of (a) the
Fall-Away of Investor Rights has occurred and (b) (x) the first date on which
the 50% Beneficial Ownership Requirement is not satisfied (but the Fall-Away of
Investor Board Rights has not occurred) and (y) no Investor Director is serving
on the Board and the Investor has irrevocably waived its rights under Sections
2.01, 2.02, 2.03, 2.04 and 2.08 and under Section 12(c) of the Series C
Certificate of Amendment; provided that the Standstill Period shall immediately
terminate and expire (and the restrictions of Section 4.01 shall cease to apply
and shall be of no further force and effect) at such time as (a) the Company
enters into a definitive written agreement to consummate a merger,
consolidation, business combination, tender or exchange offer, recapitalization,
reorganization or sale transaction pursuant to which 50% or more of the issued
and outstanding Voting Stock and securities convertible into or exchangeable for
Voting Stock would be converted into, or the holders of 50% or more of the
issued and outstanding Voting Stock and securities convertible into or
exchangeable for Voting Stock would receive a distribution of, cash, securities
or other property of a third party Person or Persons, or which would result in
50% or more of the Company’s consolidated assets (based on the fair market value
thereof) being sold to or owned by any Person or Persons (in each case, other
than any holding company of which the stockholders of the Company immediately
prior to the transaction own 50% or more of the outstanding securities having
the right to vote generally in any election of directors of such holding company
immediately following the consummation of the transaction), (b) any Person or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) becomes the
beneficial owner of 50% or more of the issued and outstanding Voting Stock or
securities convertible into or exchangeable for Voting Stock (other than any
holding company of which the stockholders of the Company immediately prior to
the transaction own 50% or more of the outstanding securities having the right
to vote generally in any election of directors of such holding company
immediately following the consummation of the transaction), (c) any Qualifying
Approved Tender Offer (other than a Company self-tender offer) is commenced
that, if consummated, would result in a Person or “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) becoming the beneficial owner of 50% or
more of the issued and outstanding Voting Stock or securities convertible into
or exchangeable for Voting Stock, (d) a Bankruptcy, liquidation, dissolution or
winding up of the Company is voluntarily initiated or any proceeding for
Bankruptcy, insolvency, receivership or similar action with respect to the
Company is commenced or (e) a Material Company Breach has occurred.

 

12



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person.

“Test Period” has the meaning set forth in the Revolving Credit Agreement.

“Total Leverage Ratio” has the meaning set forth in the Revolving Credit
Agreement.

“Transaction Documents” has the meaning set forth in the Investment Agreement.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as a principal in connection with a distribution of such Registrable Securities
and not as part of such dealer’s market-making activities.

“Voting Stock” means the Common Stock, the Series C Preferred Stock and any
other Capital Stock of the Company having the right to vote generally in any
election of Directors.

(b) In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

  

Section

2016 Annual Meeting

   2.01(b)

Action

   8.04(c)

Agreement

   Preamble

Company

   Preamble

Company Indemnified Parties

   3.09(a)

Confidential Information

   7.02

Director Designee

   2.06

Effectiveness Period

   3.01(b)

Excluded Issuance

   6.01(a)

Extraordinary Transaction

   4.01(c)

FINRA

   3.03(a)(xv)

Holder Indemnified Parties

   3.09(b)

Holders

   3.01(a)

 

13



--------------------------------------------------------------------------------

Term

  

Section

Indemnified Party

   3.09(c)

Indemnifying Party

   3.09(c)

Independent Director Designees

   2.04(a)

Initial Investor Director Designees

   2.01(b)(ii)

Interruption Period

   3.03(b)

Investment Agreement

   Recitals

Investor

   Preamble

Investor Related Parties

   2.10

Investor Transactions

   2.11

Lead Independent Director

   2.03(b)

Losses

   3.09(a)

Offering Persons

   3.03(a)(xiv)

Permitted Lien

   5.01(a)

Piggyback Notice

   3.02(a)

Piggyback Registration Statement

   3.02(b)

Piggyback Request

   3.02(b)

Proposed Securities

   6.01(b)(i)

Resale Shelf Registration Statement

   3.01(a)

Restricted Period

   5.01(a)

Series C Certificate of Amendment

   Recitals

Series C Preferred Stock

   Recitals

Shelf Offering

   3.01(g)

Subsequent Holder Notice

   3.01(e)

Subsequent Shelf Registration

   3.01(c)

Take-Down Notice

   3.01(g)

Transfer

   5.01(a)

Underwritten Offering

   3.01(f)(i)

Underwritten Offering Notice

   3.01(f)(i)

ARTICLE II

Corporate Governance

SECTION 2.01. Actions at the Closing. The Company and the Board shall take all
necessary action to cause, effective as of the Closing:

(a) the size of the Board to be decreased to 11 members;

(b) the Board to be comprised solely of:

(i) six Directors that served on the Board immediately prior to the Closing;

(ii) Chan W. Galbato, Steven F. Mayer and Michael F. Sanford (such individuals,
the “Initial Investor Director Designees”);

 

14



--------------------------------------------------------------------------------

(iii) two Independent Director Designees; provided that if two Independent
Director Designees have not been jointly identified and agreed to by the Company
and the Investor prior to the Closing, such seat (in the case one Independent
Director Designee shall have been so identified and agreed to) or seats (in the
case no Independent Director Designees shall have been so identified and agreed
to) shall remain vacant until such Independent Director Designee or Independent
Director Designees, as applicable, have been elected pursuant to, and in
accordance with, Section 2.04(a);

each such Director in this clause (b) to serve a term that expires at the 2016
annual meeting of the Company’s stockholders (the “2016 Annual Meeting”) and
until his or her successor is duly elected and qualified or his or her earlier
death, disability or resignation;

(c) the committees of the Board to be comprised solely as follows:

(i) The Audit Committee shall have no more than 4 members;

(ii) The Compensation and Management Development Committee shall have no more
than 4 members;

(iii) The Nominating Committee shall have no more than 4 members; and

(iv) The Finance Committee shall have no more than 4 members.

SECTION 2.02. Committee Composition.

(a) Unless and until there has occurred a Fall-Away of Investor Board Rights,
the Investor Parties shall have the right to identify one Investor Director to
serve on each committee of the Board and to remove and/or replace such Person,
and the Company shall cause the Board to promptly designate each applicable
Investor Director to serve as a member of such committees as the Investor
Parties shall identify and remove and/or replace any Investor Director as a
member of any committee as identified by the Investor Parties; provided that
such designation shall in each case be subject to such Investor Director meeting
the applicable Committee Qualification Requirements. Other than as required by
the rules and regulations of the SEC, the NYSE Listed Company Manual, the
Company’s corporate governance guidelines applicable to all of the members of
such committee or such committee’s charter, no Investor Director chosen by the
Investor and designated to a Board committee pursuant to this Section 2.02 shall
be removed from his or her position on such committee without the consent of the
Investor. The Company shall cause the Board to promptly after the date hereof
(and in any event prior to the earlier of (x) the first meeting of any committee
of the Board after the date hereof and (y) the close of business on the tenth
(10th) day after the date hereof) nominate, subject to the terms of this Section
2.02(a) and Section 2.02(b), the Initial Investor Director Designees to the
committees designated in accordance with this Section 2.02(a).

 

15



--------------------------------------------------------------------------------

(b) If at any time none of the Investor Directors meet the Committee
Qualification Requirements with respect to the Audit Committee, the Investor
shall have the right to select one of the Other Directors, and the Board shall
take all necessary action to appoint such Other Director (subject to such Other
Director’s agreement to serve and such Other Director meeting the Committee
Qualification Requirements), to serve on such committee in place of an Investor
Director and, at the Investor’s election, an Investor Director to serve as an
observer on such committee. Such observer shall have all the rights of the other
members of such committee (including the right to receive notice of such
meetings and all materials provided to the Directors serving on such committee)
other than the right to vote.

SECTION 2.03. Investor Directors; Chairman

(a) Unless and until there has occurred a Fall-Away of Investor Board Rights,
(i) for so long as shares of Series C Preferred Stock remain outstanding, the
Investor Parties shall be entitled to appoint and elect one or more Directors to
serve on the Board pursuant to Section 12(c) of the Series C Certificate of
Amendment or (ii) if no shares of Series C Preferred Stock remain outstanding,
the Investor Parties shall have the right, but not the obligation, (A) for so
long as the 75.0% Beneficial Ownership Requirement is satisfied, to designate
for nomination up to three (3) nominees to serve as Investor Director Designees,
(B) for so long as the 75.0% Beneficial Ownership Requirement is not satisfied
and the 50.0% Beneficial Ownership Requirement is satisfied, to designate for
nomination up to two (2) nominees to serves as Investor Director Designees and
(C) for so long as the 50.0% Beneficial Ownership Requirement is not satisfied
and the 25.0% Beneficial Ownership Requirement is satisfied, to designate for
nomination up to one nominee to serve as the Investor Director Designee, subject
in each case to such Person’s satisfaction of the Director Qualification
Standards. Thereafter, in the event that the Investor Director Designee is
nominated pursuant to clause (ii) above, the Company shall (A) include the
Investor Director Designee in its slate of nominees for election to the Board at
each annual or special meeting of the stockholders of the Company at which
directors are to be elected and at which the seat held by the Investor Director
Designee is subject to election and (B) recommend that the Company’s
stockholders vote in favor of the election of the Investor Director Designee at
each annual meeting of the Company’s stockholders and shall otherwise support
such Independent Director Designees in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees. The Company
and the Board shall take all necessary actions to ensure that, at all times when
an Investor Director Designee is eligible to be appointed or nominated, there
are sufficient vacancies on the Board to permit such designation. For the
avoidance of doubt, the Investor shall not be required to comply with the
advance notice provisions generally applicable to the nomination of Directors by
the Company so long as the Investor provides reasonable advance notice to the
Company of the Director Designees prior to the mailing of the proxy statement by
the Company (provided, that the Company shall provide reasonable advance notice
to the Investor of the expected mailing date).

 

16



--------------------------------------------------------------------------------

(b) For so long as the 50.0% Beneficial Ownership Requirement is satisfied, the
Investor shall have the right to select a Director to serve as the Chairman and
the Company and the Board shall take all necessary action to elect such Director
as the Chairman. The Chairman shall have such rights, powers and authority as
are set forth in the Certificate of Incorporation, the Bylaws and the Corporate
Governance Guidelines, and the right to (i) receive regular reports from the
Company’s Chief Executive Officer, (ii) coordinate periodic Board input and
review of management’s strategic plans for the Company, (iii) assist and advise
the Company’s Chief Executive Officer in connection with corporate strategy and
personnel and organizational matters, (iv) lead the Board’s review of a
succession plan, (v) assist and advise the Company’s Chief Executive Officer in
the development and monitoring of budgets, operations and similar plans and (vi)
have a reasonable opportunity to review and comment on the agenda of any special
meeting of the Board not called by the Chairman. For such time as the Chairman
has been chosen by the Investor in accordance with the terms of the first
sentence of this Section 2.03(b), one of the other Directors shall be appointed
by the Board as the Lead Independent Director (the “Lead Independent Director”).
The Lead Independent Director shall have the right to (i) preside at all
meetings of the Board at which the Chairman is not present, (ii) have a
reasonable opportunity to review and comment on Board meeting agendas other than
the agenda for any special meeting of the Board called by the Chairman,
(iii) serve as a liaison between the Chairman and the Other Directors (provided
that, in no event shall the Chairman be restricted from communicating directly
with any Other Director), and (iv) have the authority to call special meetings
of the Board and set the agenda for any such meetings.

(c) Without the prior written consent of the Investor, until such time as the
Fall-Away of the Investor Board Rights has occurred, the Board shall not remove
any Investor Director from his or her directorship (subject to Section 2.05).
The Investor shall have the right to remove any Investor Director at any time.

(d) If any Investor Director ceases to serve on the Board for any reason (other
than pursuant to Section 2.05) during his or her term (until such time as the
Fall-Away of Investor Board Rights has occurred), the vacancy created thereby
shall be filled, and the Company shall cause the Board to fill such vacancy,
with a new Investor Director Designee and appoint such Investor Director to all
committees on which the prior Director served, subject to satisfaction of the
applicable Committee Qualification Requirements.

(e) Until such time as the Fall-Away of Investor Board Rights has occurred, upon
the written request of the Investor, the Board shall cause the Company to call a
special meeting of the holders of Series C Preferred Stock for the purpose of
electing one or more Investor Directors at such time and location as the
Investor may reasonably request (subject to applicable Law). The Company and the
Board agree that, for so long as the Investor Parties hold any shares of Series
C Preferred Stock, all annual meetings of the holders of Series C Preferred
Stock (and any record date applicable thereto) will be at the same time and
location as the annual meetings of the holders of Common Stock.

 

17



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the Investor Directors shall be entitled (i) to
the same retainer, equity compensation and other fees or compensation, including
travel and expense reimbursement, paid to the non-executive Directors for his or
her service as a Director, including any service on any committee of the Board
and (ii) to indemnification rights no less favorable than those provided to any
other non-employee Directors (including entering into an indemnification
agreement that is no less favorable than that provided to any other non-employee
director in the event that the Company enters into any such agreement with
another non-employee director) and in any event no less favorable than as in
effect as of the Signing Date, and the Company shall maintain in full force and
effect directors’ and officers’ liability insurance. Each Investor Director
shall be covered as an insured director, in such a manner as to provide each
Investor Director in his or her capacity as a Director with rights and benefits
under all directors’ and officers’ insurance policies no less favorable than
those provided to any other non-employee Directors. The Company acknowledges and
agrees that the Company is the indemnitor of first resort with respect to any
Investor Related Party who is an officer, director or other fiduciary of the
Company and its Subsidiaries (i.e., its obligations to such Person are primary
and any obligation of any other Persons to which such Investor Director or its
Affiliates may have rights to advancement of expenses or to indemnification for
the same expenses or liabilities incurred by such Investor Related Party are
secondary).

(g) Notwithstanding anything to the contrary in the Bylaws, (i) notice of the
time and place of any meeting of a committee of the Board on which an Investor
Director serves as a member or observer shall be provided to each member of such
committee at least 24 hours prior to such meeting unless such Investor Director
consents to a shorter notice period therefor and (ii) until such time as the
Fall-Away of Investor Board Rights has occurred, the Investor Directors shall be
provided with notice of the time and place of any special meeting of the Board
(whether called by the Lead Independent Director or otherwise, but other than a
meeting called by an Investor-appointed Chairman) at least 24 hours prior to
such meeting unless a majority of the Investor Directors otherwise consent.

(h) The Company and the Board shall take all necessary action to promptly waive
the obligations for any Investor Director to comply with the “Director Stock
Ownership Guideline” (as set forth in the Corporate Governance Guidelines), and
the Company acknowledges and agrees that such obligations for the Initial
Investor Director Designees have been irrevocably waived as of the date hereof.

SECTION 2.04. Independent Director Designees.

(a) If less than two Independent Director Designees shall have been jointly
identified and agreed to in writing by the Company and the Investor and elected
to the Board on the date hereof, the Other Directors and the Investor Directors
agree to, as promptly as practicable following the Closing, jointly identify one
(if only one Independent Director Designee was elected to the Board as of the
Closing) or two (if no Independent Director Designees were elected to the Board
as of the Closing) Independent Director Designees for election to the Board.
Promptly following the identification of such Independent Director Designee(s),
the Board will elect such Independent Director Designee(s) to the Board to fill
the vacancy or vacancies then existing, in each case for a term that expires at
the 2016 Annual Meeting and until their successors are duly elected and
qualified. Following his or her election, other than as required by applicable
Law or the Certificate of Incorporation, no Independent Director Designee shall
be removed from the Board unless the removal of such Independent Director
Designee has been approved by a majority of the Investor Director Designees. If
any Independent Director Designee ceases to serve on the Board for any reason
during his or her term (until such time as the Fall-Away of Investor Board
Rights has occurred), the vacancy created thereby shall be filled, and the
Company shall cause the Board to fill such vacancy, with a new Independent
Director Designee jointly identified by the Other Directors and the Investor
Directors.

(b) The Company agrees to include the Initial Independent Director Designees
(and/or, if less than two Independent Director Designees have been jointly
identified and agreed to by the Company and the Investor prior to the Closing,
the then-serving Independent Director Designee(s)) or any other Initial
Independent Director

 

18



--------------------------------------------------------------------------------

Designee(s) jointly identified by the Other Directors and the Investor Directors
on the slate of nominees recommended by the Board in the Company’s proxy
statement and on its proxy card relating to the 2016 Annual Meeting. Unless and
until there has occurred a Fall-Away of Investor Board Rights, from and after
the 2016 Annual Meeting the Other Directors and the Investor Directors shall
jointly identify two Independent Director Designees to be included on the slate
of nominees recommended by the Board in the Company’s proxy statement and on its
proxy card for each subsequent annual meeting of the Company’s stockholders
(which may or may not be the same Persons as the Initial Independent Director
Designees or any replacements thereof). Unless and until there has occurred a
Fall-Away of Investor Board Rights, the Company shall recommend that the
Company’s stockholders vote in favor of each Independent Director Designee at
each annual meeting of the Company’s stockholders and shall otherwise support
such Independent Director Designees in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees.

SECTION 2.05. Step-Downs of Investor Board Rights.

(a) If at any time the 75.0% Beneficial Ownership Requirement is not satisfied
(but the 50.0% Beneficial Ownership Requirement is satisfied), then, at the
written request of a majority of the Other Directors to the Investor, one of the
Investor Directors, as specified by the Investor (or, if the Investor fails to
do so within five Business Days of such requirement not being satisfied, as
specified by a majority of the Other Directors), shall immediately resign, and
the Investor Parties shall cause such Investor Director immediately to resign,
from the Board effective as of the receipt of such notice. For the avoidance of
doubt, notwithstanding that a majority of the Other Directors do not request the
removal of an Investor Director in accordance with this Section 2.05(a), from
and after such time as the 75.0% Beneficial Ownership Requirement is no longer
satisfied, the Investor Parties shall only have the right to elect to the Board
the applicable number of Directors set forth in Section 2.03(a) and
Section 12(c) of the Series C Certificate of Amendment.

(b) If at any time the 50.0% Beneficial Ownership Requirement is not satisfied
(but the Fall-Away of Investor Board Rights has not occurred), then, at the
written request of a majority of the Other Directors to the Investor, one of the
Investor Directors, as specified by the Investor (or, if the Investor fails to
do so within five Business Days of such requirement not being satisfied, a
majority of the Other Directors), shall immediately resign, and the Investor
Parties shall cause such Investor Director immediately to resign, from the Board
effective as of the receipt of such notice; provided that the Investor Director
specified by the Investor for resignation in accordance with this
Section 2.05(b) shall in no event be the same Investor Director as was specified
by the Investor for resignation in accordance with Section 2.05(a), if such
Investor Director was required to resign at such time. For the avoidance of
doubt, notwithstanding that a majority of the Other Directors do not request the
removal of an Investor Director in accordance with this Section 2.05(b), from
and after such time as the 50.0% Beneficial Ownership Requirement is no longer
satisfied, the Investor Parties shall only have the right to elect to the Board
the applicable number of Directors set forth in Section 2.03(a) and
Section 12(c) of the Series C Certificate of Amendment.

 

19



--------------------------------------------------------------------------------

(c) Following the occurrence of the Fall-Away of Investor Board Rights, (i) at
the written request of a majority of the Other Directors to the Investor, any or
all of the Investor Directors then serving on the Board shall immediately
resign, and the Investor Parties shall cause all of such Investor Directors
immediately to resign, from the Board effective as of the receipt of such
notice, and (ii) the Investor Parties shall no longer have any rights with
respect to Investor Directors or Independent Directors, including under Sections
2.01, 2.03, 2.04 and 2.05 or under Section 12(c) of the Series C Certificate of
Amendment.

SECTION 2.06. Director Qualifications. Notwithstanding anything to the contrary
in this Agreement or the Series C Certificate of Amendment, the Investor agrees
that, prior to and as a condition to the election to the Board of any Investor
Director Designee or any Independent Director Designee (and, in the case of any
Independent Director Designee, as a condition to the Board’s obligation to elect
or nominate such Independent Director Designee for election as a Director) (any
such Investor Director Designee or Independent Director Designee, a “Director
Designee”), (x) such Director Designee shall have satisfied the Director
Qualification Standards (and the Company acknowledges and agrees that the
Initial Investor Director Designees and Initial Independent Director Designees
(to the extent identified as of the date hereof) have satisfied such
requirements as of the date hereof and the Board has determined that based on
the information supplied by such individuals as of the date hereof each of the
Initial Investor Director Designees is an “independent director” under NYSE Rule
303A.02 and the Corporate Governance Guidelines as of the date hereof; provided
that (1) no Director Designee shall be eligible to serve on the Board if he or
she has been involved in any of the events enumerated under Item 2(d) or (e) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under the
Securities Act (to the extent material to his or her ability or integrity to
serve as a Director) or is subject to any Judgment prohibiting service as a
director of any public company and (2) if any Director Designee shall fail to
satisfy the Director Qualification Standards or the requirements of the
preceding clause (1), the Investor agrees that such Director Designee shall not
be nominated or elected to the Board, and the Person having the right to
nominate or elect such Director Designee in accordance with this Section 2.06
and the Series C Certificate of Amendment shall have the right to designate a
replacement therefor (which replacement Director Designee shall be subject to
the requirements of this Section 2.06), (y) each Director Designee shall (and
the Investor shall cause each Investor Director Designee to) make himself or
herself reasonably available for an interview and to consent to such customary
reference and background checks as the Nominating Committee may reasonably
request to determine such Director Designee’s eligibility to serve as a Director
and compliance with the Director Qualification Standards and (z) each Director
Designee must provide to the Company:

(a) all information reasonably requested by the Company that is required to be
or is customarily disclosed for Directors, candidates for Directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Certificate of Incorporation or Bylaws or Corporate Governance
Guidelines, in each case, relating to such Director Designee’s nomination or
election, as applicable, as a Director;

(b) all information reasonably requested by the Company in connection with
assessing eligibility under the Director Qualification Standards and the
Committee Qualification Requirements, to the extent applicable, in each case,
relating to such Director Designee’s nomination or election, as applicable, as a
Director;

 

20



--------------------------------------------------------------------------------

(c) an undertaking in writing by such Director Designee in the form provided by
all Directors and by candidates for Directors, including any such undertakings,
representations and agreements that are required under the Certificate of
Incorporation, Bylaws or Corporate Governance Guidelines; and

(d) an undertaking in writing by each Investor Director Designee, to recuse
himself or herself, if requested by the Board or committee, from any
deliberations or discussion of the Board or any committee thereof regarding
(i) negotiations or good faith disputes between the Company and the Investor or
New Avon or any of its Subsidiaries to the extent regarding the exercise of the
Company’s rights under Section 10.3(a) of the North America LLC Agreement,
(ii) any litigation or good faith dispute between the Company and the Investor
or New Avon or any Affiliate of New Avon under the Investment Agreement or North
American Investment Agreement or (iii) any matter adverse to the Company related
to the Transaction Documents or the Transactions (in each case, as defined in
the North American Investment Agreement).

SECTION 2.07. Voting; Quorum. Until the first to occur of (i) the Fall-Away of
the Investor Board Rights, (ii) (x) the first date on which the 50% Beneficial
Ownership Requirement is not satisfied (but the Fall-Away of Investor Board
Rights has not occurred) and (y) no Investor Director is serving on the Board
and the Investor has irrevocably waived its rights under Sections 2.01, 2.02,
2.03, 2.04 and 2.08 and under Section 12(c) of the Series C Certificate of
Amendment or (iii) a Material Company Breach:

(a) at each meeting of the stockholders of the Company and at every postponement
or adjournment thereof, the Investor Parties shall take all reasonable actions
such that all of the shares of Series C Preferred Stock and Common Stock
beneficially owned, directly or indirectly, by the Investor Parties and entitled
to vote at such meeting of stockholders are voted:

(i) in favor of each Director nominated and recommended by the Board for
election at any such meeting;

(ii) in favor of the Company’s “say-on-pay” proposal and any proposal by the
Company relating to equity compensation that has been approved by the
Compensation and Management Development Committee of the Board; and

(iii) in favor of the Company’s proposal for ratification of the appointment of
the Company’s independent registered public accounting firm.

(b) Except as set forth in Section 2.07(a), no Investor Party shall be under any
obligation to vote in the same manner as recommended by the Board or in any
other manner, other than in its sole discretion.

 

21



--------------------------------------------------------------------------------

(c) In connection with any proposal submitted for the approval of the Company’s
stockholders which is the subject of Section 2.07(a) (including at any annual or
special meeting or in connection with any other action), each Investor Party, on
its own behalf, shall cause all of the shares of Voting Stock beneficially owned
by such Investor Party to be present or represented by proxy at all such
meetings of the Company’s stockholders (including at any adjournments or
postponements thereof) for purposes of establishing a quorum and voting in
accordance with Section 2.07(a).

SECTION 2.08. Investor Consent.

(a) As long as the Investor Parties continue to beneficially own any shares of
Series C Preferred Stock issued to the Investor on the Closing Date and,
following such time as the Investor Parties no longer own any shares of Series C
Preferred Stock, and in the case of clause (iii), for so long as the Investor
Parties continue to hold any Common Shares issued upon conversion of such shares
of Series C Preferred Stock, without the prior written consent of the Investor,
the Company shall not take (and the Board shall not authorize the Company to
take) any of the following actions:

(i) authorize or issue any Parity Stock or Senior Stock, or amend or alter the
Certificate of Incorporation to authorize or create, or increase the number of
authorized or issued shares of, or any securities convertible into shares of, or
reclassify any security into, any Parity Stock (including any increase in the
number of authorized or issued shares of Series C Preferred Stock) or Senior
Stock; provided that the consent of the Investor will not be required for (A)
the authorization or creation of, or the increase in the number of authorized or
issued shares of, or any securities convertible into shares of, or the
reclassification of any security (other than Series C Preferred Stock) into, any
Junior Stock or (B) the authorization and issuance of Series D Preferred Stock
in accordance with this Agreement and the Series C Certificate of Amendment;

(ii) amend, modify or supplement any provision of the Certificate of
Incorporation or Bylaws in a manner that alters or changes the rights,
preferences or privileges of the holders of Series C Preferred Shares (including
by reducing the Liquidation Preference Amount (as defined in the Series C
Certificate of Amendment)) or otherwise has an adverse effect on, the holders of
Series C Preferred Stock;

(iii) voluntarily de-list the Common Stock from the NYSE or any other National
Securities Exchange upon which the Common Stock may subsequently be listed; or

(iv) voluntarily cause the Common Stock to be de-registered under the Exchange
Act.

(b) Until the Fall-Away of Investor Board Rights, without the prior written
consent of the Investor, the Company shall not take (and the Board shall not
authorize the Company to take) any of the following actions:

(i) increase the size of the Board to more than a total of 11 Director seats;

 

22



--------------------------------------------------------------------------------

(ii) amend or modify the rights, power or authority of the Chairman or Lead
Independent Director in a manner that adversely affects in any material respect
the rights of the Investor Parties set forth in this Agreement (other than as
required by a change in applicable Law or the rules and regulations of the NYSE
after the Signing Date);

(iii) classify the Board;

(iv) allow or authorize the Board or any committee thereof to take action by
written consent other than unanimously;

(v) increase the size of any Board committee to more than the number set forth
in Section 2.01(c), as may be increased in accordance with this Agreement;

(vi) create any new Board committee with more than 4 members;

(vii) enter into any transaction that would be required to be disclosed by the
Company pursuant to Item 404 of Regulation S-K promulgated under the Exchange
Act) (whether or not such Item is applicable to the Company and whether or not
in the current fiscal year or in any future fiscal year) that does not comply
with the policies set forth in the Company’s Audit Committee charter or any
similar successor policy thereto;

(viii) amend or alter the Director Qualification Standards, the Company’s
Corporate Governance Guidelines, the policies set forth in any of the Company’s
committee charters (including the Audit Committee charter) or any similar
successor policies thereto, provisions of the Company’s Code of Conduct
applicable to Directors, the insider trading policy applicable to Directors and
any other Company rules, policies, guidelines, indemnification and exculpation
applicable to Directors, Board committees, or the Chairman, including in the
Certificate of Incorporation or the Bylaws, in each case, in a manner that
adversely affects in any material respect the rights of the Investor Parties set
forth in this Agreement or the Series C Certificate of Amendment (including by
diminishing the rights, power or authority of the Chairman, or increasing the
rights, power or authority of the Lead Independent Director, in each case beyond
the rights, power and authority contemplated by Section 2.03(b)) or has a
disproportionately adverse effect on the eligibility for office of the then
sitting or proposed Investor Directors relative to other then sitting Directors
(in each case, other than as required by a change in applicable Law or the rules
and regulations of the NYSE after the Signing Date);

(ix) amend or alter the Delegation of Authority Policy; or

(x) take any action to voluntarily effect or initiate a Bankruptcy, liquidation,
dissolution or winding up of the Company.

 

23



--------------------------------------------------------------------------------

(c) Until such time as the Investor Parties shall fail to satisfy the 50.0%
Beneficial Ownership Requirement, without the prior written consent of the
Investor, the Company shall not take (and the Board shall not authorize the
Company to take) any of the following actions:

(i) establish a record date for, declare, set aside for payment or make payment
in respect of, any dividend or other distribution upon any shares of capital
stock of the Company (other than the payment of any dividends on the Series C
Preferred Stock or the Series D Preferred Stock); provided that at any time
following the establishment of a new regular quarterly dividend (subject to
receipt of the Investor’s consent), no further consent of the Investor shall be
required for any regular quarterly cash dividends from and after the date of the
adoption of such new dividend policy to the extent such quarterly cash dividends
have a declaration, record and payment date consistent with such new dividend
practice; or

(ii) create, incur, issue or assume any Debt, in a single transaction or a
series of related transactions, in excess of the greater of (A) (x) existing
Funded Debt outstanding as of the date hereof (without giving effect to the
transactions contemplated by this Agreement or the North America Investment
Agreement) plus (y) $500,000,000, and (B) any Debt if, after giving effect to
the creation, incurrence, issuance or assumption thereof on a Pro Forma Basis,
the Total Leverage Ratio as of the last day of the Test Period ended immediately
preceding the incurrence of such Debt is not greater than the Applicable Total
Leverage Ratio.

(d) Notwithstanding anything to the contrary in this Section 2.08, (i) the
Company may take (and the Board may authorize the Company to take) any of the
actions set forth in Section 2.08(a)(iii), (iv), Sections 2.08(b)(i), (v) and
(vii) and Section 2.08(c)(i), in each case for the purpose of effecting (and
effective upon or following the consummation of) any merger or other business
combination transaction of the Company, the sale of all or substantially all of
the assets of the Company and its Subsidiaries or any other change of control
transaction of the Company, in each case that has been recommended by a majority
of the Board and (ii) for purposes of the Investor’s consent right pursuant to
Section 2.08(c)(ii), in connection with the exercise by the Company or any of
its Subsidiaries of the Company’s rights under Section 10.3(a) of the LLC
Agreement, the reference to “Applicable Total Leverage Ratio” in
Section 2.08(c)(ii) shall be replaced by “6.00 to 1.00.”

SECTION 2.09. Certificate of Incorporation; Bylaws ; Other Governance
Authorities. The Company and the Board shall take or cause to be taken all
lawful action necessary to ensure at all times that the Certificate of
Incorporation, Bylaws, committee charters, Corporate Governance Guidelines,
Delegation of Authority Policy, Director Qualification Standards and all Company
rules, policies and guidelines applicable to Directors are consistent in all but
de minimis respects with the provisions of this Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 2.10. Interested Transactions. The approval by a majority of the Other
Directors shall be required (in addition to any other Board or stockholder
approval required by applicable Law) for the Company or any of its Subsidiaries
to enter into or effect, or agree to enter into or effect, any material contract
or transaction between or involving the Company or any of its Subsidiaries, on
the one hand, and the Investor, any of its Affiliates and any of their
respective directors, officers, employees and consultants, including any
Investor Directors (collectively, the “Investor Related Parties”), on the other
hand, the terms of which are not governed by (a) any agreement to which the
Company or any of its Subsidiaries is a party as of the date hereof, (b) a
provision of the Certificate of Incorporation or Bylaws or (c) compensation,
indemnification, equity award or other ordinary course agreement with Investor
Directors.

SECTION 2.11. Corporate Opportunities. Notwithstanding anything contained herein
or in any other “Transaction Document” (as defined in the North American
Investment Agreement), the Investor, any Investor Related Parties, may freely
offer to any other Person or effect on behalf of itself or any other Person any
other investment or business opportunity or prospective economic advantage
(which may include investments or activities relating to competitors of the
Company), including those competitive with the business of the Company, or other
transactions in which the Company, its subsidiaries, any Director or any other
stockholder may have an interest or expectancy, including as a result of any
fiduciary duties applicable to such Person (“Investor Transactions”), in each
case without any prior Company, Board or stockholder notification or approval;
provided, that if the Company or an Investor Related Party, to the Investor’s
knowledge, is considering the same Investor Transaction, the Investor will
promptly notify the Company of such Investor Related Party’s interest in such
Investor Transaction and cause each Director that is an Investor Related Party
to recuse, if requested by the Board, himself or herself from all Board
discussions and activities relating to such Investor Transaction.

SECTION 2.12. Board Obligations. Any breach by the Board of its obligations
under this Article II shall be deemed a breach by the Company of its obligations
hereunder.

ARTICLE III

Registration Rights

SECTION 3.01. Registration. (a) Resale Shelf Registration Statement. Subject to
the other applicable provisions of this Agreement, the Company shall use its
commercially reasonable efforts to prepare and file within 90 days after the
date hereof a registration statement covering the sale or distribution from time
to time by any Investor Party holding Registrable Securities (the “Holders”), on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of all
of the Registrable Securities on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Investor)
(the “Resale Shelf Registration Statement”) and shall use its commercially
reasonable efforts

 

25



--------------------------------------------------------------------------------

to cause such Resale Shelf Registration Statement to be declared effective by
the SEC as promptly as is reasonably practicable after the filing thereof (it
being agreed that the Resale Shelf Registration Statement shall be an automatic
shelf registration statement that shall become effective upon filing with the
SEC pursuant to Rule 462(e) if Rule 462(e) is available to the Company).

(b) Effectiveness Period. Once declared effective, the Company shall, subject to
the other applicable provisions of this Agreement, use its commercially
reasonable efforts to cause the Resale Shelf Registration Statement to be
continuously effective and usable until such time as there are no longer any
Registrable Securities (the “Effectiveness Period”).

(c) Subsequent Shelf Registration. If any Shelf Registration ceases to be
effective under the Securities Act for any reason at any time during the
Effectiveness Period, the Company shall use its commercially reasonable efforts
to as promptly as is reasonably practicable cause such Shelf Registration to
again become effective under the Securities Act (including obtaining the prompt
withdrawal of any order suspending the effectiveness of such Shelf
Registration), and shall use its commercially reasonable efforts to as promptly
as is reasonably practicable amend such Shelf Registration in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf Registration or file an additional registration
statement (a “Subsequent Shelf Registration”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof (it being agreed that the Subsequent Shelf Registration
shall be an automatic shelf registration statement that shall become effective
upon filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to
the Company) and (ii) keep such Subsequent Shelf Registration continuously
effective and usable until the end of the Effectiveness Period. Any such
Subsequent Shelf Registration shall be a registration statement on Form S-3 to
the extent that the Company is eligible to use such form. Otherwise, such
Subsequent Shelf Registration shall be on another appropriate form and shall
provide for the registration of such Registrable Securities for resale by the
Holders in accordance with any reasonable method of distribution elected by the
Investor.

(d) Supplements and Amendments. The Company shall supplement and amend any Shelf
Registration if required by the Securities Act or the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration.

(e) Subsequent Holder Notice. If a Person entitled to the benefits of this
Agreement becomes a Holder of Registrable Securities after a Shelf Registration
becomes effective under the Securities Act, the Company shall, as promptly as is
reasonably practicable following delivery of written notice to the Company of
such Person becoming a Holder and requesting for its name to be included as a
selling securityholder in the prospectus related to the Shelf Registration (a
“Subsequent Holder Notice”):

(i) if required and permitted by applicable Law, file with the SEC a supplement
to the related prospectus or a post-effective amendment to the Shelf
Registration so that such Holder is named as a selling securityholder in the
Shelf Registration and the related prospectus in such a manner as to permit such
Holder to deliver a prospectus to purchasers of the Registrable Securities in
accordance with applicable Law; provided, however, that the Company shall not be
required to file more than one post-effective amendment or a supplement to the
related prospectus for such purpose in any 30-day period;

 

26



--------------------------------------------------------------------------------

(ii) if, pursuant to clause (i) above, the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its commercially reasonable efforts to cause such post-effective
amendment to become effective under the Securities Act as promptly as is
reasonably practicable; and

(iii) notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to clause (i) above.

(f) Underwritten Offering.

(i) Subject to any applicable restrictions on transfer in this Agreement or
otherwise, the Investor may, after the Resale Shelf Registration Statement
becomes effective, deliver a written notice to the Company (the “Underwritten
Offering Notice”) specifying that the sale of some or all of the Registrable
Securities subject to the Shelf Registration, is intended to be conducted
through an underwritten offering (the “Underwritten Offering”); provided,
however, that the Holders of Registrable Securities may not, without the
Company’s prior written consent, (x) launch more than three Underwritten
Offerings at the request of the Holders within any three-hundred sixty-five
(365) day period, (y) launch an Underwritten Offering the anticipated gross
proceeds of which shall be less than $50,000,000 (unless the Holders are
proposing to sell all of their remaining Registrable Securities) or (z) launch
any underwritten offering within the period commencing fourteen (14) days prior
to and ending two (2) days following the Company’s scheduled earnings release
date for any fiscal quarter or year.

(ii) In the event of an Underwritten Offering, the Investor shall select the
managing Underwriter or Underwriters to administer the Underwritten Offering;
provided that the choice of such managing underwriter(s) shall be subject to the
consent of the Company, which is not to be unreasonably withheld, conditioned or
delayed, and the Company, the Investor and the Holders of Registrable Securities
participating in the Underwritten Offering will enter into and perform its
obligations under an underwriting agreement in customary form with the managing
Underwriter or Underwriters selected for such offering.

 

27



--------------------------------------------------------------------------------

(iii) The Company will not include in any Underwritten Offering pursuant to this
Section 3.01(f) any securities that are not Registrable Securities without the
prior written consent of the Investor. If the managing Underwriter or
Underwriters advise the Company and the Investor in writing that in its or their
good faith opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities which can be sold in such offering in light of market
conditions or is such so as to adversely affect the success of such offering,
the Company will include in such offering only such number of securities that
can be sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority: (A) first,
the Registrable Securities of the Holders that have requested to participate in
such Underwritten Offering, allocated pro rata among such Holders on the basis
of the percentage of the Registrable Securities requested to be included in such
offering by such Holders, and (B) second, any other securities of the Company
that have been requested to be so included.

(g) Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration is effective, if the Investor
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to effect a sale or distribution of all or part of its Registrable Securities
included by it on any Shelf Registration (a “Shelf Offering”) and stating the
number of the Registrable Securities to be included in such Shelf Offering, then
the Company shall amend, subject to the other applicable provisions of this
Agreement, or supplement the Shelf Registration as may be necessary in order to
enable such Registrable Securities to be sold and distributed pursuant to the
Shelf Offering.

SECTION 3.02. Piggyback Registration. (a) Notice of Registration. If at any time
or from time to time the Company proposes to file a registration statement under
the Securities Act with respect to, or otherwise commence a public, offering of
its Common Stock or securities convertible into, or exchangeable or exercisable
for, Common Stock, whether or not for sale for its own account (other than any
registration statement filed (i) on Form S-4, Form S-8 or any substitute or
successor forms or (ii) filed to effectuate an exchange offer or any employee
benefit or dividend reinvestment plan), the Company will promptly give to the
Investor written notice of such filing or commencement, which notice shall be
given, to the extent reasonably practicable, no later than five (5) Business
Days prior to the filing date or commencement date (the “Piggyback Notice”) to
the Investor on behalf of the Holders of Registrable Securities.

(b) Right to Participate. The Piggyback Notice shall offer such Holders the
opportunity to include (or cause to be included) in such registration statement
and offering the number of shares of Registrable Securities as the Investor on
behalf of any such Holder may request (each, a “Piggyback Registration
Statement”). Subject to Section 3.02(c), the Company shall include in each
Piggyback Registration Statement all Registrable Securities with respect to
which the Company has received written requests for inclusion therein (each, a
“Piggyback Request”) within five (5) Business Days after the date of the
Piggyback Notice but in any event not later than one (1) Business Day

 

28



--------------------------------------------------------------------------------

prior to the filing date of a Piggyback Registration Statement. Such notice
shall state the intended method of disposition of the Registrable Securities by
such Holder. If a Holder decides not to include all of its Registrable
Securities in any registration statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent registration statement or registration statements
as may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein. The Company shall not be
required to maintain the effectiveness of a Piggyback Registration Statement
beyond the earlier of (x) 180 days after the effective date thereof and
(y) consummation of the distribution by the Holders of the Registrable
Securities included in such registration statement.

(c) Underwriting. The right of any Holder to registration pursuant to
Section 3.01(f) or this Section 3.02 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided therein. If any of the securities to
be registered pursuant to the registration giving rise to the rights under this
Section 3.02 are to be sold in an underwritten offering, the Company shall use
commercially reasonable efforts to cause the managing Underwriter or
Underwriters of a proposed underwritten offering to permit Holders of
Registrable Securities who have timely submitted a Piggyback Request in
connection with such offering to include in such offering all Registrable
Securities included in each Holder’s Piggyback Request on the same terms and
subject to the same conditions as any other shares of capital stock, if any, of
the Company included in the offering. Each Holder proposing to distribute its
securities through a Piggyback Registration Statement shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement with the managing Underwriter
or Underwriters selected for such underwriting by the Company or by the
stockholders of the Company who have the right to select the Underwriters (such
underwriting agreement to be in the form negotiated by the Company or such
stockholders, as the case may be). Notwithstanding any other provision of this
Section 3.02, if the managing Underwriter or Underwriters of a proposed
underwritten offering with respect to which Holders have exercised their
piggyback registration rights advise the Board that in its or their good faith
opinion the number of Registrable Securities requested to be included in the
offering thereby and all other securities proposed to be sold in the offering
exceeds the number which can be sold in such underwritten offering in light of
market conditions, the Registrable Securities and such other securities to be
included in such underwritten offering shall be allocated, (i) first, (A) in the
event such offering was initiated by the Company, up to the total number of
securities that the Company has requested to be included in such registration
for its own account and (B) in the event such offering was initiated by holders
of securities (including the Investor or the Investor Parties, as applicable)
who have exercised their demand registration rights, up to the total number of
securities that such holders of such securities have requested to be included in
such offering, allocated pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
offering by such holders, (ii) second, the Registrable Securities of the
Investor and the Investor Parties that it has or they have requested to
participate in such underwritten offering, allocated pro rata among such Holders
on the basis of the

 

29



--------------------------------------------------------------------------------

percentage of the Registrable Securities requested to be included in such
offering by such Holders; (iii) third, the Registrable Securities of the
Holders, other than the Investor and the Investor Parties, that have requested
to participate in such underwritten offering, allocated pro rata among such
Holders on the basis of the percentage of the Registrable Securities requested
to be included in such offering by such Holders; and (iv) fourth, any other
securities of the Company that have been requested to be included in such
offering. If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing Underwriter or Underwriters, provided that such election is made prior
to the earlier of (a) the effectiveness of the registration statement and
(b) the time at which the offering price or the underwriter’s discount is
determined with the managing Underwriter or Underwriters. Any securities
excluded or withdrawn from such underwriting (i) may be substituted by
securities held by the Holders to be included in such registration; or (ii) in
the event the Holders elect not to substitute any shares, may be substituted by
securities held by the Company to be included in such registration; or (iii) in
the event that the Holders and the Company elect not to substitute any shares,
shall be withdrawn from such registration.

(d) Right to Terminate Registration. The Company or the holders of securities
who have caused Registrable Securities to be included in a registration
statement pursuant to Section 3.01 or 3.02 to be filed as contemplated by this
Section 3.02, as the case may be, shall have the right to have any registration
initiated by it or them, as applicable, under this Section 3.02 terminated or
withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.

SECTION 3.03. Registration Procedures. (a) Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Section 3.01, the Company will:

(i) prepare and promptly file with the SEC a registration statement with respect
to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby in accordance with the applicable provisions
of this Agreement;

(ii) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as (i) reasonably requested
by any Holder (to the extent such request related to information relating to
such Holder) or (ii) may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement in accordance with the Investor’s intended method of
distribution set forth in such registration statement and as may be necessary to
keep the registration statement continuously effective for the period set forth
in this Agreement;

 

30



--------------------------------------------------------------------------------

(iii) respond promptly to any comments received from the SEC and request
acceleration of effectiveness promptly after it learns that the SEC will not
review the registration statement or after it has satisfied comments received
from the SEC;

(iv) furnish, (i) to the Investor’s legal counsel, copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus), in each case including all exhibits thereto, proposed to be filed
and provide such legal counsel a reasonable opportunity to review and comment on
such registration statement and (ii) to the Investor and the Underwriters, such
other documents as it may reasonably request in order to facilitate the
disposition of Registrable Securities owned by it;

(v) if requested by the managing Underwriter or Underwriters, if any, or the
Investor, promptly include in any prospectus supplement or post-effective
amendment such information as the managing Underwriter or Underwriters, if any,
or the Investor may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or post- effective amendment as soon as reasonably practicable after
the Company has received such request; provided, however, that the Company shall
not be required to take any actions under this Section 3.03(a)(iv) that are not,
in the opinion of counsel for the Company, in compliance with applicable law;

(vi) in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Investor and to the Underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Investor or such
Underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

(vii) as promptly as reasonably practicable, use commercially reasonable efforts
to notify the Investor at any time when (i) a prospectus relating thereto is
required to be delivered under the Securities Act or of the Company’s discovery
of the occurrence of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing, and, subject to Section 3.04, at the
request of the Investor, prepare as promptly as is reasonably practicable and
furnish to the Investor a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such securities, such prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or incomplete in the light of the circumstances then existing, (ii) any request
by the SEC or any other regulatory body or other body having jurisdiction has
been made for any

 

31



--------------------------------------------------------------------------------

amendment of or supplement to any registration statement or other document
relating to such offering, or (iii) if for any other reason it shall be
necessary to amend or supplement such registration statement or prospectus in
order to comply with the Securities Act;

(viii) use reasonable best efforts to register and qualify (or exempt from such
registration or qualification) the securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
within the United States as shall be reasonably requested in writing by the
Investor; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdictions where it would not otherwise be required to qualify but for
this subsection or (B) file a general consent to service of process in any such
states or jurisdictions;

(ix) in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement, in usual and
customary form and otherwise in accordance with the applicable provisions of
this Agreement (including using commercially reasonable efforts to include
(i) indemnification and contribution provisions substantially to the effect and
to the extent provided in Section 3.08 and (ii) agreements as to the provision
of the opinions of counsel and accountants’ letters to the effect and to the
extent provided in Section 3.03(a)(xii);

(x) in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering (including participation
in “road shows” or other similar marketing efforts);

(xi) use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the Underwriters for sale (if such
securities are being sold through Underwriters) or, solely in the case of clause
(A), (D) and (E), the pricing or closing date of the applicable offering or sale
(in the case of an offering with the assistance of a broker, placement agent or
other agent of the Holder): (A) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to the managing Underwriter or
Underwriters in an underwritten public offering, addressed to the Underwriter or
Underwriters (in the case of an underwritten offering) or, if requested, in form
and substance as is customarily given to the broker, placement agent or other
agent of the Holders assisting in the sale of the Registrable Securities
addressed to such broker, placement agent or other agent, if any, (B) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering; (C) a
“cold comfort” and “bring-down” letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified

 

32



--------------------------------------------------------------------------------

public accountants to Underwriters in an underwritten public offering, addressed
to the Underwriters, (D) customary certificates executed by authorized officers
of the Company as may be requested by any Holder or any underwriter of such
Registrable Securities, and (E) make available to the appropriate
representatives of the underwriters, if any, and any Holder access to such
information and personnel as is reasonable and customary to enable such parties
to establish a due diligence defense under the Securities Act;

(xii) (a) in the event that the Registrable Securities covered by such
registration statement are shares of Common Stock or shares of capital stock of
the Company in a series that are otherwise listed on a securities exchange, use
commercially reasonable efforts to list the Registrable Securities covered by
such registration statement with any securities exchange on which the Common
Stock or such other shares of capital stock are then listed and (b) in the event
that the Registrable Securities covered by such registration statement are
shares of Common Stock and the Common Stock is not currently listed on a
National Securities Exchange, to use commercially reasonable efforts to take
actions within the control of the Company to list such Registrable Securities on
a National Securities Exchange;

(xiii) provide a transfer agent and registrar for all such Registrable
Securities and, if requested by Underwriter(s) or the Holder, a CUSIP/ISIN
number for all such Registrable Securities, in each case not later than the
effective date of such registration statement;

(xiv) in connection with a customary due diligence review, make available for
inspection by the Investor, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Investor or underwriter (collectively, the “Offering Persons”),
at the offices where normally kept, all financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the officers, directors and employees of the Company and its subsidiaries
to supply all information and participate in customary due diligence sessions in
each case reasonably requested by any such representative, underwriter, counsel
or accountant in connection with such Registration Statement; provided, however,
that any information that is not generally publicly available at the time of
delivery of such information shall be kept confidential by such Offering Persons
unless (i) disclosure of such information is required by court or administrative
order or in connection with an audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor, (ii) disclosure of such information, in the reasonable judgment of the
Offering Persons, is required by law or applicable legal process (including in
connection with the offer and sale of securities pursuant to the rules and
regulations of the SEC), (iii) such information is or becomes generally
available to the public other than as a result of a non-permitted disclosure or
failure to safeguard by such Offering Persons in violation of this Agreement or
(iv) such information (A) was known to such Offering Persons (prior to its
disclosure by the Company) from a source other

 

33



--------------------------------------------------------------------------------

than the Company when such source, to the knowledge of the Offering Persons, was
not bound by any contractual, legal or fiduciary obligation of confidentiality
to the Company with respect to such information, (B) becomes available to the
Offering Persons from a source other than the Company when such source, to the
knowledge of the Offering Persons, is not bound by any contractual, legal or
fiduciary obligation of confidentiality to the Company with respect to such
information or (C) was developed independently by the Offering Persons or their
respective representatives without the use of, or reliance on, information
provided by the Company. In the case of a proposed disclosure pursuant to (i) or
(ii) above, such Person shall be required to give the Company written notice of
the proposed disclosure prior to such disclosure (except in the case of
(ii) above when a proposed disclosure was or is to be made in connection with a
registration statement or prospectus under this Agreement and except in the case
of clause (i) above when a proposed disclosure is in connection with a routine
audit or examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor);

(xv) cooperate with the Investor and each Underwriter or agent participating in
the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”), including the use of commercially reasonable
efforts to obtain FINRA’s pre-clearance or pre-approval of the registration
statement and applicable prospectus upon filing with the SEC;

(xvi) use its reasonable best efforts to obtain as promptly as reasonably
practicable the withdrawal of, any stop order with respect to the applicable
registration statement or other order suspending the use of any preliminary or
final prospectus;

(xvii) promptly incorporate in a prospectus supplement or post-effective
amendment to the applicable registration statement such information as the
managing Underwriter or Underwriters, if any, and the Holder, as applicable,
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as promptly as reasonably practicable after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(xviii) as promptly as is reasonably practicable notify the Investor (A) when
the prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (B) of any request by the SEC for
amendments or supplements to such registration statement or to amend or to
supplement such prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for such purpose, (D) if at any
time the Company has reason to believe that the representations and warranties
of the

 

34



--------------------------------------------------------------------------------

Company contained in any agreement contemplated by Section 3.03(a)(viii) above
relating to any applicable offering cease to be true and correct or (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and

(xix) use its commercially reasonable efforts to take such other steps that are
customarily taken by issuers necessary to effect the registration and sale of
the Registrable Securities contemplated hereby.

(b) The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.03(a)(vii),
3.03(a)(ix)(B) or 3.03(a)(ix)(C), the Investor shall discontinue, and shall
cause each Holder to discontinue, disposition of any Registrable Securities
covered by such registration statement or the related prospectus until receipt
of the copies of the supplemented or amended prospectus, which supplement or
amendment shall, subject to the other applicable provisions of this Agreement,
be prepared and furnished as soon as reasonably practicable, or until the
Investor is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Investor shall use commercially
reasonable efforts to return, and cause the Holders to return, to the Company
all copies then in its or their possession, of the prospectus covering such
Registrable Securities at the time of receipt of such request. As soon as
practicable after the Company has determined that the use of the applicable
prospectus may be resumed, the Company will notify the Investor thereof. In the
event the Company invokes an Interruption Period hereunder and in the reasonable
discretion of the Company the need for the Company to continue the Interruption
Period ceases for any reason, the Company shall, as soon as reasonably
practicable, provide written notice to the Investor that such Interruption
Period is no longer applicable.

SECTION 3.04. Suspension. (a) The Company shall be entitled on one (1) occasion
in any six (6) month period, for a period of time not to exceed sixty (60) days
in the aggregate in any six (6) month period and seventy-five (75) days in any
twelve (12) month period to (x) defer any registration of Registrable Securities
and shall have the right not to file and not to cause the effectiveness of any
registration covering any Registrable Securities, (y) suspend the use of any
prospectus and registration statement covering any Registrable Securities and
(z) require the Holders of Registrable Securities to suspend any offerings or
sales of Registrable Securities pursuant to a registration statement, if the
Company delivers to the Investor a certificate signed by an executive officer
certifying that such registration and offering would (i) require the Company to
make an Adverse Disclosure or (ii) materially interfere with any bona fide
material financing, acquisition, disposition or other similar transaction
involving the Company or any of its subsidiaries then under consideration. Such
certificate shall contain a statement of the reasons for such suspension and an
approximation of the anticipated length of such suspension. The Investor shall
keep the information contained in such certificate confidential subject to the
same terms set forth in Section 3.02(a)(xv).

 

35



--------------------------------------------------------------------------------

(b) If the Company defers any registration of Registrable Securities in response
to an Underwritten Offering Notice or requires the Investor or the Holders to
suspend any Underwritten Offering, the Investor shall be entitled to withdraw
such Underwritten Offering Notice and if it does so, such request shall not be
treated for any purpose as the delivery of an Underwritten Offering Notice
pursuant to Section 3.01(f).

(c) In the event that the Company shall exercise its right to delay or suspend
the filing or effectiveness of a registration hereunder, the applicable time
period during which the registration statement is to remain effective shall be
extended by a period of time equal to the duration of the total aggregated
period of suspension.

SECTION 3.05. Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Sections 3.01 and 3.02 shall be
borne by the Company. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of the Registrable
Securities included in any such registration.

SECTION 3.06. Information by Holders. (a) The Holder or Holders of Registrable
Securities included in any registration shall, and the Investor shall cause such
Holder or Holders to, furnish to the Company such information regarding such
Holder or Holders and their Affiliates, the Registrable Securities held by them
and the distribution proposed by such Holder or Holders and their Affiliates as
the Company or its Representatives may reasonably request and as shall be
required in connection with any registration, qualification or compliance
referred to in this Agreement. It is understood and agreed that the obligations
of the Company under Sections 3.01 and 3.02 are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:

(i) such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
registration statement and prospectus and, for so long as the Company is
obligated to keep such registration statement effective, such Holder or Holders
will and will cause their respective Affiliates to, provide to the Company, in
writing and in a timely manner, for use in such registration statement (and
expressly identified in writing as such), all information regarding themselves
and their respective Affiliates and such other information as may be required by
applicable Laws to enable the Company to prepare or amend such registration
statement, any related prospectus and any other documents related to such
offering covering the applicable Registrable Securities owned by such Holder or
Holders and to maintain the currency and effectiveness thereof;

(ii) during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such

 

36



--------------------------------------------------------------------------------

Holder or Holders will, and they will cause their Affiliates to, comply with all
Laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such Laws, will, and will cause
their Affiliates to, among other things (A) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such Laws, (B) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (C) if
required by applicable Law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(iii) such Holder or Holders shall, and they shall cause their respective
Affiliates to, (A) permit the Company and its Representatives to examine such
documents and records and will supply in a timely manner any information as they
may be reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Holder or Holders and
(B) execute, deliver and perform under any agreements and instruments reasonably
requested by the Company or its Representatives to effectuate such registered
offering, including opinions of counsel and questionnaires; and

(iv) on receipt of any notice from the Company of the occurrence of any of the
events specified in Section 3.03(a)(vii), 3.03(a)(ix)(B) or 3.03(a)(ix)(C) or
that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or Holders, such Holders shall, and
they shall cause their respective Affiliates to, cease offering, selling or
distributing the Registrable Securities owned by such Holder or Holders until
the offering. Sale and distribution of the Registrable Securities owned by such
Holder or Holders may recommence in accordance with the terms hereof and
applicable Law.

SECTION 3.07. Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Holders, the Company agrees that, for so long as a Holder
owns Registrable Securities, the Company will use its commercially reasonable
efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to the Holder
upon written request a written statement by the Company as to its compliance
with the reporting requirements of the Exchange Act.

 

37



--------------------------------------------------------------------------------

SECTION 3.08. Holdback Agreement. If during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Investor that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Investor and each Holder
the opportunity to participate in such offering in accordance with and to the
extent required by Section 3.02, the Investor and each Holder shall, if
requested by the managing Underwriter or Underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering or distribution of
Registrable Securities, in the form reasonably requested by the managing
Underwriter or Underwriters, covering the period commencing on the date of the
prospectus pursuant to which such offering may be made and continuing until 60
days from the date of such prospectus or such shorter period as may be agreed by
the managing Underwriter or Underwriters.

SECTION 3.09. Indemnification. (a) Indemnification by Company. To the extent
permitted by applicable Law, the Company will, with respect to any Registrable
Securities covered by a registration statement or prospectus, or as to which
registration or qualification or compliance under applicable “blue sky” laws has
been effected pursuant to this Agreement, indemnify and hold harmless each
Holder, each Holder’s current and former officers, directors, partners, members,
managers, stockholders, accountants, attorneys, agents and employees, and each
Person controlling such Holder within the meaning of Section 15 of the
Securities Act and such Holder’s current and former officers, directors,
partners, members, managers, stockholders, accountants, attorneys, agents and
employees, and each Underwriter thereof, if any, and each Person who controls
any such Underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”), from and against any and all
expenses, claims, losses, damages, costs (including costs of preparation and
reasonable attorney’s fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or proceeding),
judgments, fines, penalties, charges, amounts paid in settlement and other
liabilities, joint or several (or actions in respect thereof) (collectively,
“Losses”), to the extent arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, preliminary prospectus, offering circular, “issuer free
writing prospectus” (as such term is defined in Rule 433 under the Securities
Act) or other document, in each case related to such registration statement, or
any amendment or supplement thereto, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rules or
regulations thereunder applicable to the Company and (without limiting the
preceding portions of this Section 3.08) the Company will reimburse each of the
Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually

 

38



--------------------------------------------------------------------------------

incurred in connection with investigating, defending or, subject to the last
sentence of this Section 3.09, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such Losses or action to the extent
that it arises out of or is based upon a violation or alleged violation of any
state or federal Law (including any claim arising out of or based on any untrue
statement or alleged untrue statement or omission or alleged omission in the
registration statement or prospectus) which occurs in reliance upon and in
conformity with written information regarding such Holder furnished to the
Company by such Holder or its authorized representatives expressly for use in
connection with such registration by or on behalf of any Holder.

(b) Indemnification by Holders. To the extent permitted by applicable Law, each
Holder will, if Registrable Securities held by such Holder are included in the
securities as to which registration or qualification or compliance under
applicable “blue sky” laws is being effected, indemnify, severally and not
jointly with any other Holders of Registrable Securities, the Company, each of
its Representatives, each Person who controls the Company or such Underwriter
within the meaning of Section 15 of the Securities Act (collectively, the
“Holder Indemnified Parties”), against all Losses (or actions in respect
thereof) to the extent arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, preliminary prospectus, offering circular or other
document, in each case related to such registration statement, or any amendment
or supplement thereto, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, and will reimburse each of the Holder Indemnified Parties for any
reasonable and documented out-of-pocket legal expenses and any other reasonable
and documented out-of-pocket expenses actually incurred in connection with
investigating, defending or, subject to the last sentence of this Section 3.08,
settling any such Losses or action, as such expenses are incurred, in each case
to the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
or its authorized representatives and stated to be specifically for use therein;
provided, however, that in no event shall any indemnity under this
Section 3.09(b) payable by the Investor and any Holder exceed an amount equal to
the net proceeds received by each Holder in respect of the Registrable
Securities sold pursuant to the registration statement. The indemnity agreement
contained in this Section 3.09(b) shall not apply to amounts paid in settlement
of any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the applicable Holder (which consent shall
not be unreasonably withheld or delayed).

(c) Notification. If any Person shall be entitled to indemnification under this
Section 3.08 (each, an “Indemnified Party”), such Indemnified Party shall give
prompt notice to the party required to provide indemnification (each, an
“Indemnifying

 

39



--------------------------------------------------------------------------------

Party”) of any claim or of the commencement of any proceeding as to which
indemnity is sought. The Indemnifying Party shall have the right, exercisable by
giving written notice to the Indemnified Party as promptly as reasonably
practicable after the receipt of written notice from such Indemnified Party of
such claim or proceeding, to assume, at the Indemnifying Party’s expense, the
defense of any such claim or litigation, with counsel reasonably satisfactory to
the Indemnified Party and, after notice from the Indemnifying Party to such
Indemnified Party of its election to assume the defense thereof, the
Indemnifying Party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this Section 3.09(c)) be liable to such Indemnified Party hereunder for any
legal expenses and other expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof; provided, however, that an
Indemnified Party shall have the right to employ separate counsel in any such
claim or litigation, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless the Indemnifying Party shall have
failed within a reasonable period of time to assume such defense and the
Indemnified Party is or would reasonably be expected to be materially prejudiced
by such delay. The failure of any Indemnified Party to give notice as provided
herein shall relieve an Indemnifying Party of its obligations under this
Section 3.08 only to the extent that the failure to give such notice is
materially prejudicial or harmful to such Indemnifying Party’s ability to defend
such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the prior written consent of each Indemnified
Party (which consent shall not be unreasonably withheld or delayed), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. The indemnity agreements contained in this Section 3.08 shall not
apply to amounts paid in settlement of any claim, loss, damage, liability or
action if such settlement is effected without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
The indemnification set forth in this Section 3.08 shall be in addition to any
other indemnification rights or agreements that an Indemnified Party may have.
An Indemnifying Party who is not entitled to, or elects not to, assume the
defense of a claim will not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such Indemnifying Party with
respect to such claim, unless in the reasonable judgment of any Indemnified
Party a conflict of interest may exist between such Indemnified Party and any
other Indemnified Parties with respect to such claim.

(d) Contribution. If the indemnification provided for in this Section 3.08 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any Losses or action
referred to therein, then, subject to the limitations contained in this
Section 3.08, the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses or action in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other, in connection with the actions,
statements or omissions that resulted in such Losses or action, as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, shall be
determined by reference

 

40



--------------------------------------------------------------------------------

to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made (or omitted) by, or relates to information
supplied by such Indemnifying Party or such Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such action, statement or omission. The Company and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 3.09(d) was determined solely upon pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the immediately preceding sentence of this Section 3.09(d).
Notwithstanding the foregoing, the amount the Investor and any Holder will be
obligated to contribute pursuant to this Section 3.09(d) will be limited to an
amount equal to the net proceeds received by the Investor and each Holder (in
the aggregate) in respect of the Registrable Securities sold pursuant to the
registration statement which gives rise to such obligation to contribute. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

SECTION 3.10. Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article III shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities. The registration rights contained in
this Article III shall terminate on the date on which all shares of Common Stock
issuable (or actually issued) to any of the Investor Parties upon conversion of
the Series C Preferred Stock cease to be Registrable Securities.

ARTICLE IV

Limitations on Purchases of

Equity Securities and Other Actions

SECTION 4.01. Limitations on Purchases of Equity Securities and Other Actions.
At all times during the Standstill Period, without the prior approval of a
majority of the Other Directors, or as otherwise expressly permitted by this
Agreement (including Article VI), each Investor Party shall not, directly or
indirectly, and shall cause its Affiliates and Representatives acting on its and
its respective Affiliates’ behalf not to:

(a) acquire, offer to acquire, agree to acquire or make a public proposal to
acquire, by purchase or otherwise, any Equity Securities of the Company or any
of its Subsidiaries, any securities convertible into or exchangeable for any
Equity Securities of the Company, or any right to vote or to direct the voting
of any Equity Securities of the Company, in each case, such that the Investor
Parties would, after giving effect to such transaction, beneficially own, on an
as converted basis, more than the Maximum Percentage of the then outstanding
Common Stock, on an as converted basis; provided that the restrictions in this
clause (a) shall not apply to (i) purchases or acquisitions permitted by
Section 5.02(d), (ii) acquisitions of Equity Securities of the Company issued in
connection with stock dividends, stock splits, recapitalizations or similar
transactions

 

41



--------------------------------------------------------------------------------

(including any Equity Securities issued as a dividend, coupon or other
distribution on shares of Series C Preferred Stock) and (iii) issuances by the
Company of Equity Securities of the Company or options, warrants or other rights
to acquire Equity Securities of the Company (or the exercise thereof) to any
Director, as compensation for his or her membership on the Board; provided,
further, that the Investor Parties shall not be deemed to violate this clause
(a) (and shall not be required to Transfer any Equity Securities) as a result of
any acquisition of Equity Securities by the Company (or similar transaction)
which, by reducing the number of shares of Common Stock then outstanding, on an
as converted basis, increases the proportionate number of shares of Common Stock
beneficially owned, on an as converted basis, by the Investor Parties to the
Maximum Percentage or more of the then outstanding Common Stock, on an as
converted basis;

(b) other than solely with respect to class votes of the holders of Series C
Preferred Stock, make, knowingly encourage or participate in any “solicitation”
of “proxies”, as such terms are used in the proxy rules of the SEC promulgated
under Section 14 of the Exchange Act, in order to (i) vote, or seek to advise or
influence any Person with respect to the voting of, any Voting Stock of the
Company (other than, in each case, in a manner that is not inconsistent with the
Board’s recommendation in connection with such matter), (ii) call or seek to
call a meeting of the Company’s stockholders or initiate any stockholder
proposal for action by the Company’s stockholders or (iii) seek election to, or
to place a Representative on, the Board or seek the removal of any Director from
the Board (other than, in each case, any Investor Director or Independent Acting
Director in accordance with this Agreement);

(c) effect, publicly offer or publicly propose or make any public announcement
with respect to, or solicit or submit a proposal (public or otherwise) for, any
merger, consolidation, business combination, tender or exchange offer,
recapitalization, reorganization, purchase or license of all or a material
portion of the assets, properties or Equity Securities of or other similar
extraordinary transaction involving the Company or any of its Subsidiaries or
any of their respective securities (any such transaction, an “Extraordinary
Transaction”) or enter into any discussions, negotiations, arrangements,
understandings or agreements (whether written or oral) with any other Person
regarding any of the foregoing;

(d) enter into any discussions, negotiations, arrangements or understandings
with any Person (including security holders of the Company, but excluding, for
the avoidance of doubt, the Investor and its Affiliates) or form, join or in any
way participate in a “group” (as defined in Section 13(d)(3) of the Exchange
Act) with respect to any Voting Stock (other than a “group” (as defined in
Section 13(d)(3) of the Exchange Act) composed of the Investor Parties) or
otherwise in connection with any of the actions prohibited by this Section 4.01;

 

42



--------------------------------------------------------------------------------

(e) make any public disclosure, public proposal or public statement of inquiry
or publicly disclose any intention, plan or arrangement inconsistent with the
agreements contained in this Section 4.01;

(f) advise, assist, knowingly encourage or direct any Person to do or take, or
to advise, assist, knowingly encourage or direct any other Person to do or take,
any of the actions prohibited by this Section 4.01 or knowingly act as a
financing source for or otherwise invest in any Person in connection with such
Person taking any of the actions prohibited by this Section 4.01; provided,
that, this Section 4.01(g) shall not restrict the Investor or its Affiliates
from purchasing already outstanding debt or debt securities of any Person;

(g) take any action that would, in effect, require the Company to make a public
announcement regarding the possibility of a transaction or any of the events
described in this Section 4.01;

(h) contest the validity of this Section 4.01 or make, initiate, take or
participate in any Action or proposal to amend, waive, terminate or seek a
release of the restrictions contained herein (whether by legal action or
otherwise); or

(i) request the Company, directly or indirectly, to amend or waive any
provisions of this Section 4.01;

provided, however that, notwithstanding anything to the contrary in this
Section 4.01, (i) the Investor and its Affiliates may at any time (A) initiate
and engage in private discussions with, and submit non-public, confidential
proposals to, the Board (or any committee or other designee thereof) regarding
any Extraordinary Transaction, so long as such proposals do not require public
disclosure and the making of such proposal would not reasonably be expected to
require the Company to make a public announcement of its receipt, (B) make a
confidential request to the Company seeking an amendment or waiver of this
Section 4.01, which a majority of the Other Directors may accept or reject in
their sole discretion, so long as the making of such request would not
reasonably be expected to require the Company to make a public announcement of
its receipt and (C) engage in discussions or negotiations regarding, enter into,
consummate or take any other action in furtherance of any transaction with any
Person related to a recapitalization, reorganization or restructuring of any
Debt of the Company or its Subsidiaries, including with respect to the
conversion of any debt securities of the Company or its Subsidiaries held by the
Investor or its Affiliates into Equity Securities and (ii) for the avoidance of
doubt, (A) (x) the consummation of the transactions contemplated by the North
America Investment Agreement and (y) the Investor’s exercise of its rights or
the performance of its obligations under any other “Transaction Document” (as
defined in the North American Investment Agreement) shall not be deemed
violations of this Section 4.01 and (B) nothing in this Section 4.01 shall limit
(x) any Investor Party’s ability to vote (subject to Section 2.07), Transfer
(subject to Section 5.01) or otherwise exercise rights under its Common Stock or
Series C Preferred Stock or (y) the ability of any Investor Director to vote or
otherwise exercise its fiduciary duties as a member of the Board. Nothing in
this Section 4.01 shall restrict the Investor from designating any Investor
Designee or

 

43



--------------------------------------------------------------------------------

Independent Director Designee in accordance with this Agreement or taking any
action to cause such Investor Designee or Independent Director Designee to be
appointed to the Board (or any committee thereof) or the actions of any Investor
Director in his or her capacity as Chairman or similar office or position),
including in respect of such Director’s participation in Board and Board
committee meetings and votes on and discussions regarding matters at such
meetings, and influencing officers, employees, agents, management or other
Directors in his or her capacity as such, and otherwise exercising such Investor
Director’s fiduciary duties.

SECTION 4.02. Third-Party Standstills. In the event that the Company enters into
any Specified Agreement that contains standstill provisions on terms (other than
terms regarding the length of such standstill restrictions) that are more
favorable in any material respect to such Person than the provisions set forth
in this Article IV are to the Investor Parties, then this Article IV shall
automatically be amended to provide for such more favorable terms. The Company
shall promptly notify the Investor of the entry into such Specified Agreement.

ARTICLE V

Limitations on Transfers

SECTION 5.01. Limitation on Transfer of Series C Preferred Stock and Series D
Preferred Stock. (a) Except as otherwise permitted by this Agreement, including
Section 5.02, the Investor Parties shall not, from and after the date hereof
until the earliest of (i) the date that is 24 months following the date hereof,
(ii) the date of the consummation of a Mandatory Conversion (as defined in the
Series C Certificate of Amendment) in accordance with the Series C Certificate
of Amendment and (iii) the date a Bankruptcy, liquidation, dissolution or
winding up of the Company is voluntarily initiated or any proceeding for
Bankruptcy, insolvency, receivership or similar action with respect to the
Company is commenced (such period, the “Restricted Period”), directly or
indirectly, sell, transfer, pledge, place a lien on, assign, loan or otherwise
dispose of, including by way of any Hedging Transaction (each, a “Transfer”),
any portion of or interest in any shares of Series C Preferred Stock or Series D
Preferred Stock acquired pursuant to the Purchase (including any Common Stock
issued upon conversion of such shares of Series C Preferred Stock or redemption
of Series D Preferred Stock) without the prior written consent of the Company
(which consent may be given or withheld or made subject to such conditions as
are determined by the Company in its sole discretion); provided, that, a
“Transfer” will not include the granting of a pledge, lien or other security
interest over Equity Securities in connection with any bona fide financing
arrangements (including any bona fide margin loan transaction) entered into with
a nationally recognized bank or broker-dealer, or the ability of such a bank or
broker-dealer to foreclose on and Transfer such Company Securities and any
foreclosure or Transfer by such a bank or broker-dealer, as long as such bank or
broker-dealer agrees with the relevant Investor Party (with the Company as an
express third party beneficiary of such agreement) that following such
foreclosure it shall not directly or indirectly Transfer (other than pursuant to
a broadly distributed public offering or a sale effected through a broker
dealer) such foreclosed Equity Securities to a 5% Entity without the Company’s
consent (each, a “Permitted Lien”), or the enforcement of any rights related
thereto.

 

44



--------------------------------------------------------------------------------

(b) The Investor Parties shall not, at any time (whether prior to or after the
expiration of the Restricted Period), directly or indirectly Transfer any Series
C Preferred Stock, Series D Preferred Stock or Common Stock issued upon
conversion of the Series C Preferred Stock or redemption of the Series D
Preferred Stock to a 10% Entity without the Company’s consent; provided, that
this Section 5.01(b) shall not restrict any Transfer into the public market
pursuant to a bona-fide, broadly distributed underwritten public offering or
broker sale made pursuant to Article III.

(c) Any purported Transfer that is not in accordance with the terms and
conditions of this Article V shall be, to the fullest extent permitted by Law,
null and void ab initio, and, in addition to other rights and remedies at law
and in equity, the Company shall be entitled to injunctive relief enjoining the
prohibited action.

(d) Notwithstanding anything to the contrary in this Section 5.01, the
obligations of the Investor Parties under this Section 5.01 shall terminate and
be of no further force and effect upon the first to occur of (A) a Material
Company Breach, (B) the occurrence of an “Event of Default” as defined in
clauses (a), (b) (but only with respect to negative covenants), (f), (i) or
(j) of Section 8.01 of the Revolving Credit Agreement or (C) upon the Board
taking any of the Specified Actions without the approval of a majority of the
Investor Directors.

SECTION 5.02. Permitted Transfers. Notwithstanding anything to the contrary in
Section 5.01, the Investor Parties may Transfer all or any portion of or any
interest in any shares of Series C Preferred Stock, Series D Preferred Stock or
any shares of Common Stock issued upon conversion of such shares of Series C
Preferred Stock or redemption of Series D Preferred Stock as follows:

(a) to the Company or its Subsidiaries;

(b) pursuant to a Qualifying Approved Tender Offer initiated and commenced by
any Person(s);

(c) pursuant to a Qualifying Non-Approved Tender Offer initiated and commenced
by any Person(s) (other than the Investor or any of its Affiliates);

(d) to any Affiliate of the Investor, and such permitted transferees may further
Transfer all or any portion of or any interest in any shares of Series C
Preferred Stock, Series D Preferred Stock or any shares of Common Stock issued
upon conversion of such shares of Series C Preferred Stock or redemption of
Series D Preferred Stock (or any dividends received thereon) to any other
Affiliate; provided, however, that no such Transfer shall be permitted pursuant
to this clause (d) unless and until any such permitted transferee agrees in
writing for the benefit of the Company (in such customary form and substance
reasonably satisfactory to the Company) to be bound by the terms of this
Agreement, unless such transferee is already bound by this Agreement; and

 

45



--------------------------------------------------------------------------------

(e) pursuant to any Extraordinary Transaction of the Company or similar business
combination transaction that has been recommended or approved by a majority of
the Board.

SECTION 5.03. Legend. (a) The Company may place appropriate and customary
legends on the shares of Series C Preferred Stock, the shares of Series D
Preferred Stock or the shares of Common Stock issued upon conversion of shares
of Series C Preferred Stock or redemption of shares of Series D Preferred Stock
held by any of the Investor Parties setting forth the restrictions referred to
in this Article V and any restrictions appropriate for compliance with U.S.
federal securities Laws. The Investor Parties agree with the Company that, other
than to take into account any changes in applicable securities Laws, each share
of Series C Preferred Stock held by the Investor on the Closing Date shall be
marked with a legend substantially in the form set forth below:

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THE EXCHANGE THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES
MAY NOT BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING TO SUCH SECURITIES
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS.

THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE
INVESTOR RIGHTS AGREEMENT DATED MARCH 1, 2016 BETWEEN AVON PRODUCTS, INC. AND
CLEVELAND APPLE INVESTOR L.P., AS AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE
ON FILE WITH THE SECRETARY OF THE ISSUER.

(b) Upon request of the applicable Investor Party, upon receipt by the Company
of an opinion of counsel reasonably satisfactory to the Company to the effect
that such legend is no longer required under the Securities Act and applicable
state securities laws, the Company shall promptly cause the first paragraph of
the legend to be removed from any certificate for any Series C Preferred Stock,
Common Stock or Series D Preferred Stock to be Transferred in accordance with
the terms of this Agreement and the second paragraph of the legend shall be
removed upon the expiration of such transfer and other restrictions set forth in
this Agreement (and, for the avoidance of doubt, immediately prior to any
termination of this Agreement).

 

46



--------------------------------------------------------------------------------

ARTICLE VI

Participation

SECTION 6.01. Participation. (a) For the purposes of this Section 6.01,
“Excluded Issuance” shall mean (i) the issuance of shares of any Equity
Securities (including upon exercise of options) to directors, officers,
employees, consultants or other agents of the Company as approved by the Board
in connection with their employment or performance of services, (ii) the
issuance of shares of Equity Securities in connection with any “business
combination” (as defined in the rules and regulations promulgated by the SEC) or
otherwise in connection with bona fide acquisitions of securities or
substantially all of the assets of another Person, business unit, division or
business, in each case, to the sellers in such transaction as consideration
thereof, (iii) the issuance of any securities pursuant to the conversion,
exercise or exchange of Series C Preferred Stock issued to the Investor or
Series D Preferred Stock, (v) the issuance of any securities as payment of a
dividend pursuant to the Series C Certificate of Amendment or the Series D
Certificate of Amendment, (vi) the issuance of any shares of a Subsidiary of the
Company to the Company or a wholly owned Subsidiary of the Company or (vii) the
issuance of any securities exercisable for, exchangeable for or convertible into
Common Stock, if the conversion or exercise price is at least as great as the
fair market value of the Common Stock, pursuant to a bona fide, broadly
distributed underwritten public offering.

(b) Until the occurrence of the Fall-Away of Investor Board Rights, if the
Company proposes to issue Equity Securities of any kind, other than in an
Excluded Issuance, then the Company shall:

(i) give written notice to the Investor Parties (no less than seven (7) Business
Days prior to the closing of such issuance or, if the Company reasonably expects
such issuance to be completed in less than seven (7) Business Days, such shorter
period (which shall not be less than (3) Business Days, and which shall be as
long as commercially practicable), setting forth in reasonable detail (A) the
designation and all of the material terms and provisions of the securities
proposed to be issued (the “Proposed Securities”), including, to the extent
applicable, the voting powers, preferences and relative participating, optional
or other special rights, and the qualifications, limitations or restrictions
thereof and interest rate and maturity, (B) the price and other terms of the
proposed sale of such securities and (C) the amount of such securities proposed
to be issued; provided, that following the delivery of such notice, the Company
shall deliver to the Investor Parties any such information the Investor Parties
may reasonably request in order to evaluate the proposed issuance, except that,
in connection with a public offering, the Company shall not be required to
deliver any information that has not been or will not be provided or otherwise
made available to the proposed purchasers of the Proposed Securities; and

(ii) offer to issue and sell to the Investor Parties, on such terms as the
Proposed Securities are issued and upon full payment by the Investor Parties, a
portion of the Proposed Securities equal to a percentage determined by dividing

 

47



--------------------------------------------------------------------------------

(A) the number of shares of Common Stock beneficially owned, on an as converted
basis, by the Investor Parties, by (B) the total number of shares of Common
Stock outstanding immediately prior to the issuance of the Proposed Securities,
on an as-converted basis; provided that if an issuance of Proposed Securities
would result in an adjustment to the holders of Series C Preferred Stock
pursuant to Section 10 of the Series C Certificate of Amendment, those shares of
Series C Preferred Stock held by an Investor Party that will receive the benefit
of such adjustment shall be excluded from the foregoing sub-clause (A) (subject
to actually receiving the benefit of such adjustment); provided, further, that,
subject to compliance with the terms and conditions set forth in
Section 6.01(f), the Company shall not be required to offer to issue or sell to
the Investor Parties (or to any of them) the portion of the Proposed Securities
that would require the Company to obtain stockholder approval in respect of the
issuance of any Proposed Securities under the listing rules of the NYSE or any
other securities exchange or any other applicable Law (to the extent not
obtained pursuant to Section 6.01(f)).

(c) The Investor will have the option, on behalf of the applicable Investor
Parties, exercisable by written notice to the Company, to accept the Company’s
offer and commit to purchase any or all of the Equity Securities offered to be
sold by the Company to the Investor Parties, which notice must be given within
seven (7) Business Days after receipt of such notice from the Company (or such
shorter period if the notice by the Company was sent in accordance with the
preceding paragraph less than seven (7) Business Days prior to the proposed
issuance date, and in no event less than two (2) Business Days) (the failure of
the Investors to respond within such time period shall be deemed a waiver of the
Investor Parties’ rights under this Section 6.01 with respect to the applicable
issuance of Equity Securities). If the Company offers two or more securities in
units to the other participants in the offering, the Investor Parties must
purchase such units as a whole and will not be given the opportunity to purchase
only one of the securities making up such unit. The closing of the exercise of
such subscription right shall take place simultaneously with the closing of the
sale of the Proposed Securities giving rise to such subscription right;
provided, however, that the closing of any purchase by any such Investor Party
may be extended beyond the closing of the sale of the Proposed Securities giving
rise to such preemptive right to the extent necessary to (i) obtain required
approvals from any Governmental Entity or (ii) permit the Investor Parties to
receive proceeds from calling capital pursuant to commitments made by its (or
its Affiliated investment funds’) limited partners. Upon the expiration of the
offering period described above, the Company will be free to sell such Proposed
Securities that the Investor Parties have not elected to purchase during the 90
days following such expiration on terms and conditions no more favorable to the
purchasers thereof than those offered to the Investor Parties in the notice
delivered in accordance with Section 6.01(b). Any Proposed Securities offered or
sold by the Company after such 90-day period must be reoffered to issue or sell
to the Investor Parties pursuant to this Section 6.01; provided that, subject to
compliance with the terms and conditions set forth in Section 6.01(f), the
Company shall not be required to reoffer to the Investor Parties (or to any of
them) a number of the Proposed Securities that would require the Company to
obtain stockholder approval in respect of the issuance of any Proposed
Securities under the listing rules of the NYSE or any other securities exchange
or any applicable Law (to the extent not obtained pursuant to Section 6.01(f)).

 

48



--------------------------------------------------------------------------------

(d) The election by the Investor on behalf of any Investor Party not to exercise
its subscription rights under this Section 6.01 in any one instance shall not
affect their right as to any subsequent proposed issuance.

(e) In the case of an issuance subject to this Section 6.01 for consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair market value
thereof as reasonably determined in good faith by the Board.

(f) In the event that the Company is not required to offer or reoffer to the
Investor Parties any Proposed Securities because such issuance would require the
Company to obtain stockholder approval in respect of the issuance of any
Proposed Securities under the listing rules of the NYSE or any other securities
exchange or any other applicable Law, the Company shall provide written notice
of such proposed issuance to the Investor Parties pursuant to Section 6.01(b)(i)
(which notice shall include a description of the Proposed Securities (including
the number thereof) that would require stockholder approval in respect of the
issuance thereof), and the Company shall, upon the Investor Parties’ reasonable
request delivered to the Company in writing within no later than seven
(7) Business Days following its receipt of the written notice of such issuance
to the Investor Parties pursuant to Section 6.01(b)(i), at the Investor Parties’
election:

(i) waive the restrictions set forth in Section 4.01 solely to the extent
necessary to permit any Investor Party to acquire such number of Equity
Securities (including Common Stock) equivalent to its Participation Portion of
the Proposed Securities such Investor Party would have been entitled to purchase
had it been entitled to acquire such Proposed Securities pursuant to
Section 6.01(b) (provided, that such request by Investor Parties shall not be
deemed to be a violation of Section 4.01(i));

(ii) consider and discuss in good faith modifications proposed by the Investor
Parties to the terms and conditions of such portion of the Proposed Securities
which would otherwise be issued to the Investor Parties such that the Company
would not be required to obtain stockholder approval in respect of the issuance
of such Proposed Securities as so modified; and/or

(iii) solely to the extent that stockholder approval is required in connection
with the issuance of Equity Securities to Persons other than Investor Parties,
take such actions as may be reasonably necessary to seek stockholder approval in
respect of the issuance of any Proposed Securities to the Investor Parties.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

Additional Agreements

SECTION 7.01. Information and Access. Following the Closing until the Investor
Parties no longer hold at least 10.0% of the number of shares of Common Stock
beneficially owned by the Investor Parties, on an as converted basis, as of the
Closing, the Company agrees to provide the Investor Parties with the following:

(a) within 90 days after the end of each fiscal year of the Company, (i) an
audited, consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year and (ii) audited, consolidated statements of income,
comprehensive income, cash flows and changes in shareholders’ equity of the
Company and its Subsidiaries for such fiscal year; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its annual report on Form 10-K for the applicable fiscal year
with the SEC;

(b) within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, (i) an unaudited, consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter and
(ii) consolidated statements of income, comprehensive income and cash flows of
the Company and its Subsidiaries for such fiscal quarter; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its quarterly report on Form 10-Q for the applicable fiscal
quarter with the SEC;

(c) reasonable access, to the extent reasonably requested by the Investor
Parties, to the offices and the properties of the Company and its Subsidiaries,
including its and their books and records, all upon reasonable notice and at
such reasonable times and as often as the Investor Parties may reasonably
request; provided that any access pursuant to this Section 7.01(c) shall be
conducted in a manner as not to interfere unreasonably with the conduct of the
business of the Company and its Subsidiaries;

(d) prior to the end of each fiscal year, a budget and business plan for the
Company for the succeeding fiscal year, including (i) projected monthly
statements of income for each of the Company’s top geographies and
(ii) projected consolidated quarterly balance sheets and statements of cash
flows for the Company and its Subsidiaries;

(e) to the extent available to the Company at the applicable time, following the
end of each month, monthly summary consolidated financial reports for the
Company and its Subsidiaries;

(f) for so long as the 25.0% Beneficial Ownership Requirement is satisfied, the
Company shall afford the Investor an opportunity to receive and discuss with
senior management of the Company on a regular basis (it being the expectation
that such discussions will occur on no more than a monthly basis), during normal
business hours and without unduly interfering with the operation of the
business, monthly reports regarding financial, operating, strategic and such
other matters relating to the

 

50



--------------------------------------------------------------------------------

management of the Company as may be mutually acceptable to management and the
Company in good faith. At the request of the Company, such monthly calls will be
open to all Directors who wish to attend; and

(g) copies of all material, substantive materials provided to the Board at
substantially the same time as provided to the Directors of the Company;

provided that, the Company shall not be obligated to provide such access or
materials to the Investor Parties to the extent the Company determines, in its
reasonable judgment, that doing so would (A) violate or materially prejudice the
rights of its customers, (B) result in the disclosure of trade secrets or
competitively sensitive information to third parties, (C) materially violate any
applicable Law, Judgment or contract or obligation of confidentiality owing to a
third party, (D) jeopardize the protection of an attorney-client privilege,
attorney work product protection or other similar legal privilege, (E) be
materially adverse to the interests of the Company or any of its Subsidiaries in
any pending or threatened Action or (F) expose the Company to risk of liability
for disclosure of personal information; provided, that, in each case, the
Company shall use commercially reasonable efforts to provide the maximum access
such that clauses (A) through (F) do not apply. In addition, notwithstanding
anything to the contrary contained herein, neither the Company nor any of its
Subsidiaries will be required to provide any information or materials that
relate to, contain or reflect any analyses, studies, notes, memoranda and other
information related to or prepared in connection with the Investment Agreement,
the North America Investment Agreement, the other Transaction Documents or any
of the transactions contemplated thereby or any matters relating thereto or any
transactions with or matters relating to the Investor or any of its Affiliates.
Notwithstanding anything to the contrary in this Section 7.01, the Investor
Parties shall have the right to waive its right to receive information and/or
access under this Section 7.01 for such period of time as such Investor Party
may specify and, upon receipt of written notice of such waiver, the Company
agrees to no longer provide the Investor Party with information and/or access
for the duration of the period so specified.

SECTION 7.02. Confidentiality. Each Investor shall, and shall cause its
Affiliates and Representatives to, keep confidential any information (including
oral, written and electronic information) concerning the Company, its
Subsidiaries or its Affiliates that may be furnished to the Investor Parties or
their respective Affiliates or Representatives by or on behalf of the Company or
any of its Representatives pursuant to this Agreement (collectively referred to
as the “Confidential Information”), provided that the Confidential Information
shall not include information that (a) was or becomes available to the public
other than as a result of a disclosure by the Investor Parties or any of their
respective Affiliates or Representatives in violation of this Section 7.02,
(b) was or becomes available to the Investor Parties or any of their respective
Affiliates or Representatives from a source other than the Company or its
Representatives, provided that such source is believed by the Investor Parties
not to be disclosing such information in violation of an obligation of
confidentiality (whether by agreement or otherwise) to the Company or any of its
Affiliates, (c) at the time of disclosure is already in the possession of the
Investor Parties or any of their respective Affiliates or Representatives,
provided that such information is believed by the Investor Parties not to be
subject to an obligation

 

51



--------------------------------------------------------------------------------

of confidentiality (whether by agreement or otherwise) to the Company, or
(d) was independently developed by the Investor Parties or any of their
respective Affiliates or Representatives without use of any Confidential
Information. Each of the Investor Parties agrees, on behalf of itself and its
Affiliates and Representatives, that Confidential Information may be disclosed
solely (i) to the Related Investment Funds, the Investor Party’s Affiliates and
their respective Representatives on a need-to-know basis or (ii) in the event
that the Investor Party, any of its Affiliates, the Related Investment Funds or
any of its or their respective Representatives are requested or required by
applicable Law, Judgment or by a Governmental Entity (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
summons or similar process) to disclose any Confidential Information, in each of
which instances, to the extent permissible by applicable Law and reasonably
practicable, such Investor Party, its Affiliates, the Related Investment Funds
and their respective Representatives, as the case may be, shall provide notice
to the Company sufficiently in advance of any such disclosure so that the
Company shall have a reasonable opportunity to timely seek to limit, condition
or quash such disclosure; and, provided, that, with respect to any Related
Investment Fund receiving Confidential Information hereunder (i) such Related
Investment Fund will agree (with the Company as an express third party
beneficiary of such agreement) to be bound by the terms of this Section 7.02 as
though it were a party hereto and (ii) the Investor will remain liable for any
breaches by the Related Investment Funds of this Section 7.02.

SECTION 7.03. Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction that may result in the
Investor, its Affiliates and/or the Investor Directors being deemed to have made
a disposition of Equity Securities of the Company or derivatives thereof for
purposes of Section 16 of the Exchange Act, and if any of the Investor Directors
is serving on the Board at such time or has served on the Board during the
preceding six months (i) the Board will pre-approve such disposition of Equity
Securities or derivatives thereof for the express purpose of exempting the
Investor’s, its Affiliates’ and the Investor Directors’ interests (to the extent
the Investor or its Affiliates may be deemed to be “directors by deputization”)
in such transaction from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 thereunder and (ii) if the transaction involves (A) a merger or
consolidation to which the Company is a party and Capital Stock is, in whole or
in part, converted into or exchanged for equity securities of a different
issuer, (B) a potential acquisition by the Investor, the Investor’s Affiliates,
and/or the Investor Directors of equity securities of such other issuer or
derivatives thereof and (C) an Affiliate or other designee of the Investor or
its Affiliates will serve on the board of directors (or its equivalent) of such
other issuer, then if the Company requires that the other issuer pre-approve any
acquisition of equity securities or derivatives thereof for the express purpose
of exempting the interests of any director or officer of the Company or any of
its Subsidiaries in such transactions from Section 16(b) of the Exchange Act
pursuant to Rule 16b- 3 thereunder, the Company shall require that such other
issuer pre-approve any such acquisitions of equity securities or derivatives
thereof for the express purpose of exempting the interests of the Investor’s,
its Affiliates’ and the Investor Directors’ (for the Investor and/or its
Affiliates, to the extent such persons may be deemed to be “directors by
deputization” of such other issuer) in such transactions from Section 16(b) of
the Exchange Act pursuant to Rule 16b-3 thereunder.

 

52



--------------------------------------------------------------------------------

SECTION 7.04. Rights Plan. Unless and until there has occurred a Fall-Away of
Investor Board Rights, the Company shall not enter into, adopt or implement any
Rights Plan that is applicable to the Investor Parties unless the Company has
excluded the Investor Parties from the definition of “acquiring person” (or such
similar term) as such term is defined in such Rights Plan to allow for
acquisitions up to the Maximum Percentage.

SECTION 7.05. Financing Cooperation. The Company shall use its commercially
reasonable efforts to, and shall use commercially reasonable efforts to cause
its Subsidiaries to, cooperate with any reasonable requests by the Investor
Parties in connection with any bona fide loan or credit arrangement entered into
with a nationally recognized bank or broker-dealer secured in whole or in part
with a pledge of Equity Securities, including cooperating with Investor Parties
to satisfy the reasonable and customary requirements of secured lenders in
connection with such loan or credit arrangement, such as agreeing to an issuer
acknowledgement in customary form (and reasonably acceptable to the Company)
which includes an acknowledgement that such lender will be permitted to hold
such pledged Equity Securities (other than the Series C Preferred Stock and the
Series D Preferred Stock) in unrestricted, book-entry form without any legend,
subject to such lender agreeing comply with all applicable securities Laws and
the requirements for incurring a Permitted Lien under Section 5.01(a).

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by facsimile or email or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, by facsimile (which
is confirmed, such confirmation not to be unreasonably withheld, conditioned or
delayed), by email (which is confirmed, such confirmation not to be unreasonably
withheld, conditioned or delayed) or if mailed, three days after mailing (one
Business Day in the case of express mail or overnight courier service marked for
overnight delivery) to the parties at the following addresses or facsimiles or
emails (or at such other address or facsimile or email for a party as shall be
specified by like notice):

(a) If to the Company:

Avon Products, Inc.

777 Third Avenue

New York, NY 10017-1307

Attention:         General Counsel

Email:               Jeff.benjamin@avon.com

 

53



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention:         Scott A. Barshay, Esq.

 Jonathan L. Davis, Esq.

Facsimile:         (212) 474-3700

Email:               sbarshay@cravath.com

 jdavis@cravath.com

(b) If to the Investor:

Cleveland Apple Investor L.P., c/o

Cerberus Capital Management, L.P.

875 Third Avenue

10th Floor

New York, NY 10022

Attention: General Counsel

with a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:         Douglas Ryder, Esq.

 Richard Aftanas, Esq.

Facsimile:         (212) 446-4900

Email:               Douglas.Ryder@kirkland.com

 Richard.Aftanas@kirkland.com

SECTION 8.02. Amendments; Waivers. This Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed by the party
against whom such amendment or waiver shall be enforced. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 8.03. Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures

 

54



--------------------------------------------------------------------------------

thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered (by facsimile, electronic transmission or otherwise) to the other
parties.

SECTION 8.04. Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial. (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

(b) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions, specific performance or other equitable relief to prevent breaches
or threatened breaches of this Agreement and to enforce specifically the terms
and provisions of this Agreement in the courts described in Section 8.04(c),
without proof of damages or otherwise (in each case, subject to the terms and
conditions of this Section 8.04) (and each party hereto acknowledges and agrees
that any party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with this Section 8.04 shall not be required to provide any bond
or other security in connection with any such order or injunction), this being
in addition to any other remedy to which they are entitled at law or in equity.
The parties hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, or that a
remedy of monetary damages would provide an adequate remedy or that the parties
otherwise have an adequate remedy at law.

(c) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Supreme Court of the State of New York, New York
County, and the United States District Court for the Southern District of New
York, for the purposes of any demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation by or before any Governmental Entity or any
arbitration or mediation tribunal (“Action”) or other proceeding arising out of
this Agreement and the rights and obligations arising hereunder, and irrevocably
and unconditionally waives any objection to the laying of venue of any such
Action or proceeding in any such court, and further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action or proceeding has been brought in an inconvenient forum. Each
party hereto agrees that service of any process, summons, notice or document by
registered mail to such party’s respective address set forth in Section 8.01
shall be effective service of process for any such Action or proceeding.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES

 

55



--------------------------------------------------------------------------------

THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR
OTHER PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER
VOLUNTARILY AND (iv) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.04(d).

SECTION 8.05. Interpretation. (a) When a reference is made in this Agreement to
an Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall”. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “date hereof” shall refer to the date of
this Agreement. The word “or” shall not be exclusive. The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and shall not simply mean “if”. All references to “$” mean the lawful
currency of the United States of America. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term, and references to the masculine, feminine or neuter gender shall include
other gender. Except as specifically stated herein, any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. Except as otherwise specified herein,
references to a Person are also to its successors and permitted assigns. Each of
the parties hereto has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

(b) For purposes of determining beneficial ownership, the Investor Parties may
rely on the Company’s most recent publicly available Quarterly Report on Form
10-Q or Annual Report on Form 10-K to determine the number of issued and
outstanding Equity Securities of the Company at any given time and any Person’s
beneficial ownership percentage, unless the Company provides written notice to
the Investor with an updated number of Equity Securities of the Company then
issued and outstanding.

 

56



--------------------------------------------------------------------------------

(c) In the event that the Common Stock is listed on a National Securities
Exchange other than the NYSE, all references herein to NYSE rules shall be
deemed to be to the most comparable rule applicable to such other National
Securities Exchange and all references to NYSE shall be deemed to be such other
National Securities Exchange, in each case, mutatis mutandis. In the event that
the Common Stock is listed on both the NYSE and any other securities exchange,
the Company and the Investor shall cooperate to make any amendments to this
Agreement reasonably requested by the other party; provided, that in no event
shall the Investor be required to accept any changes that would result from any
shares Capital Stock beneficially owned by any Investor Party being listed on
any exchange other than a National Securities Exchange.

SECTION 8.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse in
any material respect to any party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law.

SECTION 8.07. No Third-Party Beneficiaries. Except as expressly set forth in
Section 3.08, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns and nothing expressed or referred to in this Agreement
will be construed to give any Person, other than the parties to this Agreement
and such permitted assigns, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement, whether as
third party beneficiary or otherwise.

SECTION 8.08. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any party hereto (whether by operation of Law or otherwise) without the prior
written consent of the other party; provided that notwithstanding the foregoing,
(a) the Company shall be permitted to assign this Agreement and its rights,
interests and obligations hereunder without the prior written consent of any
other party hereto to the successor or surviving entity in any merger, business
combination or other transaction involving a change of control of the Company
and (b) this Section 8.08 shall not prohibit any Transfer permitted under
Section 5.02; provided, further, that in the event of any such assignment
pursuant to clause (b), the Investor will remain liable for all of its
obligations under this Agreement.

SECTION 8.09. Termination.

(a) Automatic Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate, subject to Section 8.09(b),
(i) upon the mutual written agreement of the Company and the Investor and
(ii) at such time when the Investor Parties no longer beneficially own shares of
Capital Stock.

 

57



--------------------------------------------------------------------------------

(b) Survival. In the event that this Agreement shall terminate, all provisions
of this Agreement shall terminate and shall be void, except Section 7.02 and
Articles I and VIII and shall survive any such termination indefinitely. The
termination of this Agreement shall not relieve any party from any liability for
any breach by a party of this Agreement.

SECTION 8.10. Entire Agreement, etc. This Agreement (including the Exhibits
hereto), together with the Series C Certificate of Amendment, the Series D
Certificate of Amendment and the Investment Agreement, constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof; provided, that nothing herein shall limit,
restrict, prevent or supersede the other Transaction Documents (as defined in
the North American Investment Agreement), or serve as a consent or waiver
thereunder.

[Remainder of page intentionally left blank]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AVON PRODUCTS, INC., By  

/s/ James S. Scully

Name:   James S. Scully Title:   Executive Vice President Chief Operating
Officer & Chief Financial Officer CLEVELAND APPLE INVESTOR L.P., By:   Avon GP,
LLC, its general partner By  

/s/ Seth Plattus

Name:   Seth Plattus Title:   Senior Managing Director